Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 1 of 145



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION

                                 Case No. 18-20394-CIV-Scola/Torres

    UNITED STATES OF AMERICA ex rel.)
    DEREK LEWIS and JOEY NEIMAN,    )
                                    )
            Plaintiffs,             )
                                    )
            v.                      )
                                    )
    COMMUNITY HEALTH SYSTEMS, INC., )
    et al.,                         )
                                    )
            Defendants.             /

       SUGGESTION OF BANKRUPTCY FOR CERTAIN HOSPITAL DEFENDANTS

          PLEASE TAKE NOTICE that on April 7, 2020, the Hospital Defendants identified in the

   attached Appendix A (collectively, the “Debtors”) filed a voluntary petition for relief under

   chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States

   Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). A copy of the voluntary

   petition is attached hereto as Appendix B.

          PLEASE TAKE FURTHER NOTICE that under Bankruptcy Code section 362(a), the

   Debtors’ filing of a voluntary petition operates as a stay of, among other things: (a) the

   commencement or continuation of all judicial, administrative, or other actions or proceedings

   against the Debtors (i) that were or could have been commenced before the commencement of the

   Debtors’ cases or (ii) to recover any claims against the Debtors that arose before the

   commencement of the Debtors’ cases; (b) the enforcement, against the Debtors or against any

   property of the Debtors’ bankruptcy estates, of a judgment obtained before the commencement of

   the Debtors’ cases; or (c) any act to obtain possession of property of or from the Debtors’

   bankruptcy estate, or to exercise control over property of the Debtors’ bankruptcy estate.




                                                   1
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 2 of 145




          PLEASE TAKE FURTHER NOTICE that the Debtors reserve their right to bring an action

   in the Bankruptcy Court for any violation of Bankruptcy Code section 362(a)’s automatic stay.


   Dated: April 20, 2020                              Respectfully submitted,

                                                      By: Martin B. Goldberg
                                                         Martin B. Goldberg

                                                      LASH & GOLDBERG LLP
                                                      Martin B. Goldberg
                                                      Florida Bar No. 0827029
                                                      Daryl L. Saylor, Jr.
                                                      Florida Bar No. 100376
                                                      100 Southeast 2nd Street, Suite 1200
                                                      Miami, FL 33131-2158
                                                      Telephone: (305) 347-4040
                                                      Facsimile: (305) 347-4050
                                                      mgoldberg@lashgoldberg.com
                                                      dsaylor@lashgoldberg.com

                                                      ROBBINS, RUSSELL, ENGLERT,
                                                      ORSECK, UNTEREINER & SAUBER LLP
                                                      Michael L. Waldman (pro hac vice)
                                                      Brandon L. Arnold (pro hac vice)
                                                      Lauren M. Cassady (pro hac vice)
                                                      2000 K Street NW, 4th Floor
                                                      Washington, DC 20006
                                                      Telephone: (202) 775-4500
                                                      Facsimile: (202) 775-4510
                                                      mwaldman@robbinsrussell.com
                                                      barnold@robbinsrussell.com
                                                      lcassady@robbinsrussell.com

                                                      Counsel for the Hospital Defendants
                                                      identified in attached Appendix A




                                                  2
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 3 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 4 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 5 of 145



                                    Appendix B




                                        B-1
                       Case 20-10766-KBO
       Case 1:18-cv-20394-RNS   Document 155DocEntered
                                                1 Filedon04/07/20 Page
                                                          FLSD Docket   1 of 70
                                                                      04/20/2020 Page 6 of 145

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Quorum Health Corporation

2.   All other names debtor
     used in the last 8 years
                                  DBA QHC
     Include any assumed          DBA Quorum Health
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1573 Mallory Lane, Suite 100
                                  Brentwood, TN 37027
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Williamson                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.quorumhealth.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                         Case 20-10766-KBO
         Case 1:18-cv-20394-RNS   Document 155DocEntered
                                                  1 Filedon04/07/20 Page
                                                            FLSD Docket   2 of 70
                                                                        04/20/2020 Page 7 of 145
Debtor    Quorum Health Corporation                                                                     Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                6221

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Rider 1                                                      Relationship            Affiliate
                                                 District   Delaware                       When       4/07/20                Case number, if known



Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                         Case 20-10766-KBO
         Case 1:18-cv-20394-RNS   Document 155DocEntered
                                                  1 Filedon04/07/20 Page
                                                            FLSD Docket   3 of 70
                                                                        04/20/2020 Page 8 of 145
Debtor     Quorum Health Corporation                                                                 Case number (if known)
           Name



11. Why is the case filed in        Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                           preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                     No
    real property or personal        Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                       Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                 livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                               Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                               Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                            Contact name
                                                            Phone



           Statistical and administrative information

13. Debtor's estimation of          .       Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                           1,000-5,000                               25,001-50,000
    creditors                        50-99                                          5001-10,000                               50,001-100,000
                                     100-199                                        10,001-25,000                             More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                     $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities            $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                     $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion


Note: The information provided regarding number of creditors, assets, and liabilities in Items 14-16 is being provided on a consolidated basis for the entities listed
on Rider 1.




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-10766-KBO
         Case 1:18-cv-20394-RNS   Document 155DocEntered
                                                  1 Filedon04/07/20 Page
                                                            FLSD Docket   4 of 70
                                                                        04/20/2020 Page 9 of 145
Debtor    Quorum Health Corporation                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      04/07/2020
                                                  MM / DD / YYYY


                             X                                                                            Alfred Lumsdaine
                                 Signature of authorized representative of debtor                         Printed name

                                         Executive Vice President and Chief
                                 Title   Financial Officer




18. Signature of attorney    X                                                                             Date 04/07/2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David R. Hurst
                                 Printed name

                                 McDermott Will & Emery LLP
                                 Firm name

                                 1007 North Orange Street
                                 4th Floor
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-485-3900                  Email address      dhurst@mwe.com

                                 3743 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155Doc 1 Filed
                                       Entered on 04/07/20 Page
                                                  FLSD Docket    5 of 70 Page 10 of 145
                                                              04/20/2020



                                                Rider 1

            Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

           On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
   petition in the United States Bankruptcy Court for the District of Delaware for relief under chapter
   11 of title 11 of the United States Code. The Debtors have moved for joint administration of these
   cases for procedural purposes only under the case number assigned to the chapter 11 case of Debtor
   Quorum Health Corporation.

             Quorum Health Corporation
             Ambulance Services of Forrest City, LLC
             Ambulance Services of McKenzie, Inc.
             Ambulance Services of Tooele, LLC
             Anna Clinic Corp.
             Anna Hospital Corporation
             Augusta Hospital, LLC
             Augusta Physician Services, LLC
             Barrow Health Ventures, Inc.
             Barstow Healthcare Management, Inc.
             Big Bend Hospital Corporation
             Big Spring Hospital Corporation
             Blue Island Clinic Company, LLC
             Blue Island HBP Medical Group, LLC
             Blue Island Hospital Company, LLC
             Blue Island Illinois Holdings, LLC
             Blue Ridge Georgia Holdings, LLC
             Blue Ridge Georgia Hospital Company, LLC
             Central Alabama Physician Services, Inc.
             CHS Utah Holdings, LLC
             Clinton Hospital Corporation
             Crossroads Physician Corp.
             CSRA Holdings, LLC
             Deming Clinic Corporation
             Deming Hospital Corporation
             Deming Nursing Home Company, LLC
             DHSC, LLC
             Doctors Hospital Physician Services, LLC
             Edwardsville Ambulatory Surgery Center, L.L.C.
             Evanston Clinic Corp.
             Evanston Hospital Corporation
             Fannin Regional Orthopaedic Center, Inc.
             Forrest City Arkansas Hospital Company, LLC
             Forrest City Clinic Company, LLC
             Forrest City Holdings, LLC
             Fort Payne Clinic Corp.
                 Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155Doc 1 Filed
                                       Entered on 04/07/20 Page
                                                  FLSD Docket    6 of 70 Page 11 of 145
                                                              04/20/2020


           Fort Payne HBP, LLC
           Fort Payne Hospital Corporation
           Fort Payne RHC Corp.
           Galesburg Hospital Corporation
           Galesburg Professional Services, LLC
           Georgia HMA Physician Management, LLC
           Granite City ASC Investment Company, LLC
           Granite City Clinic Corp.
           Granite City HBP Corp.
           Granite City Hospital Corporation
           Granite City Illinois Hospital Company, LLC
           Granite City Orthopedic Physicians Company, LLC
           Granite City Physicians Corp.
           Greenville Clinic Corp.
           Greenville Hospital Corporation
           Hamlet H.M.A, LLC
           Hamlet HMA Physician Management, LLC
           Hamlet HMA PPM, LLC
           Haven Clinton Medical Associates, LLC
           Heartland Rural Healthcare, LLC
           Hidden Valley Medical Center, Inc.
           Hospital of Barstow, Inc.
           Hospital of Louisa, Inc.
           In-Home Medical Equipment Supplies and Services, Inc.
           Jackson Hospital Corporation
           Jackson Physician Corp.
           Kentucky River HBP, LLC
           Kentucky River Physician Corporation
           King City Physician Company, LLC
           Knox Clinic Corp.
           Lindenhurst Illinois Hospital Company, LLC
           Lindenhurst Surgery Center, LLC
           Lock Haven Clinic Company, LLC
           Marion Hospital Corporation
           Massillon Community Health System LLC
           Massillon Health System, LLC
           Massillon Holdings, LLC
           Massillon Physician Services, LLC
           McKenzie Clinic Corp.
           McKenzie Physician Services, LLC
           McKenzie Tennessee Hospital Company, LLC
           McKenzie-Willamette Regional Medical Center Associates, LLC
           Memorial Management, Inc.
           Mesquite Clinic Management Company, LLC
           MMC of Nevada, LLC
           Monroe County Surgical Center, LLC
                 Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155Doc 1 Filed
                                       Entered on 04/07/20 Page
                                                  FLSD Docket    7 of 70 Page 12 of 145
                                                              04/20/2020


           Monroe Diagnostic Testing Centers, LLC
           Monroe HMA Physician Management, LLC
           Monroe HMA, LLC
           MWMC Holdings, LLC
           National Healthcare of Mt. Vernon, Inc.
           National Imaging of Carterville, LLC
           National Imaging of Mt. Vernon, LLC
           OHANI, LLC
           Our Healthy Circle
           Paintsville HMA Physician Management, LLC
           Paintsville Hospital Company, LLC
           Phillips Clinic Company, LLC
           Phillips Hospital Company, LLC
           QHC ARM Shared Services, LLC
           QHC Blue Island Urgent Care Holdings, LLC
           QHC California Holdings, LLC
           QHC HIM Shared Services, LLC
           QHCCS, LLC
           QHG of Massillon, Inc.
           QHR Development, LLC
           QHR Healthcare Affiliates, LLC
           QHR Intensive Resources, LLC
           QHR International, LLC
           Quorum Health Corporation Political Action Committee
           Quorum Health Foundation, Inc.
           Quorum Health Investment Company, LLC
           Quorum Health Resources, LLC
           Quorum Purchasing Advantage, LLC
           Quorum Solutions, LLC
           Red Bud Clinic Corp.
           Red Bud Hospital Corporation
           Red Bud Illinois Hospital Company, LLC
           Red Bud Physician Group, LLC
           Red Bud Regional Clinic Company, LLC
           River to River Heart Group, LLC
           San Miguel Clinic Corp.
           San Miguel Hospital Corporation
           Southern Illinois Medical Care Associates, LLC
           Springfield Oregon Holdings, LLC
           Summit Emergency Medicine, LLC
           Sunbury Clinic Company, LLC
           Sunbury Hospital Company, LLC
           Three Rivers Medical Clinics, Inc.
           Tooele Clinic Corp.
           Tooele Hospital Corporation
           Triad of Oregon, LLC
                 Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155Doc 1 Filed
                                       Entered on 04/07/20 Page
                                                  FLSD Docket    8 of 70 Page 13 of 145
                                                              04/20/2020


           Waukegan Clinic Corp.
           Waukegan Hospital Corporation
           Waukegan Illinois Hospital Company, LLC
           Williamston Clinic Corp.
           Williamston HBP Services, LLC
           Williamston Hospital Corporation
           Winder HMA, LLC
                 Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155Doc 1 Filed
                                       Entered on 04/07/20 Page
                                                  FLSD Docket    9 of 70 Page 14 of 145
                                                              04/20/2020


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                   )
    In re:                                         ) Chapter 11
                                                   )
    QUORUM HEALTH CORPORATION,                     ) Case No. 20-[_______] (___)
                                                   )
                                  Debtor.          )
                                                   )
                                                   )

             ATTACHMENT TO VOLUNTARY PETITION FOR NON-INDIVIDUALS
                   FILING FOR BANKRUPTCY UNDER CHAPTER 11

         1.     If any of the Debtor’s securities are registered under Section 12 of the Securities
   Exchange Act of 1934, the SEC file number is 001-37550.

          2.      The following financial data is the latest available information and refers to the
   debtor’s condition on February 20, 2020 (unaudited), except as set forth below:

             a.      Total assets:                                   $373,062,746.00

             b.      Total debts (including debts listed in 2.c, $1,262,336,316.00
                     below):

             c.      Debt securities held by more than 500 N/A
                     holders:

             d.      Number of shares of preferred stock:            0

             e.      Number of shares of common stock:               32,664,536 (as of March 25, 2020)

             f.      Comments, if any:                               N/A

          3.      Brief description of Debtor’s business: Quorum Health Corporation is an operator of
   general acute care hospitals and outpatient healthcare facilities in the United States.

          4.     List the name of any person who directly or indirectly owns, controls, or holds, with
   power to vote, 5% or more of the voting securities of Debtor (as of March 23, 2020): Mudrick
   Capital Management, LP, KKR & Co. Inc., York Capital Management Global Advisors LLC,
   Davidson Kempner Capital Management LP, and The Goldman Sachs Group Inc.
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   10 of 70 Page 15 of 145
                                                               04/20/2020




                      Omnibus Action by Written Consent in Lieu of a Meeting
                               of the Entities listed on Schedule A

                                              April 6, 2020

          The undersigned, being all of the members of the boards of directors or boards of managers,
  as applicable (in each case, a “Board” and collectively, the “Boards”), and the corporate members,
  managers or shareholders, as applicable (in each case, a “Controlling Entity” and collectively, the
  “Controlling Entities”), of all of the entities listed on Schedule A (each, a “Company”), hereby
  consent, in accordance with the organizational documents of each Company and applicable state
  laws, to the following actions and adopt the following resolutions with respect to each Company in
  lieu of a meeting effective as of the date hereof.

  Appointment of Chief Restructuring Officer

           WHEREAS, each Board and Controlling Entity may appoint subordinate officers and agents
  as it shall deem necessary, who shall hold their offices for such terms and shall exercise such powers
  and perform such duties as shall be determine from time to time by such Board or Controlling Entity;

         WHEREAS, each Board and Controlling Entity deems it to be in the best interests of each
  applicable Company to appoint a Chief Restructuring Officer to assist the Companies in their review,
  evaluation, and analysis of one or more strategic and/or financing transactions; and

         WHEREAS, each Board and Controlling Entity deems it to be in the best interests of each
  applicable Company to appoint Paul Rundell as its Chief Restructuring Officer.

          NOW THEREFORE BE IT RESOLVED, Paul Rundell, be, and hereby is, appointed to serve
  as the Chief Restructuring Officer of the Companies for such a term, and shall exercise such powers
  and perform such duties as shall be determined by the Boards and Controlling Entities, and in
  accordance with the terms and conditions of that certain engagement letter, dated as of December 9,
  2019, by and among the Companies and Alvarez & Marsal North America, LLC (“A&M”), as may
  be amended from time to time.

  Chapter 11 Filing

         WHEREAS, each Board and Controlling Entity has considered presentations by the financial
  and legal advisors of each of the Companies regarding the liabilities and liquidity situation of each
  of the Companies, the strategic alternatives available to it, and the effect of the foregoing on each
  Company’s business;

         WHEREAS, each Board and Controlling Entity has had the opportunity to consult with the
  financial and legal advisors of the Companies and fully consider each of the strategic alternatives
  available to the Companies; and

          WHEREAS, each Board and Controlling Entity has had the opportunity to consult with the
  financial and legal advisors of the Companies and review the chapter 11 of title 11 of the United
                                                     1
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   11 of 70 Page 16 of 145
                                                               04/20/2020




  States Code (the “Bankruptcy Code”) preparation materials provided by the financial and legal
  advisors, and each Board and Controlling Entity recommends the adoption of these resolutions.

           NOW, THEREFORE, BE IT RESOLVED, that in the business judgment of each Board and
  Controlling Entity, it is desirable and in the best interests of each Company (including a consideration
  of its creditors and other parties in interest) that each Company shall be, and hereby is, authorized to
  file, or cause to be filed, a voluntary petition for relief (each a “Chapter 11 Case” and collectively,
  the “Chapter 11 Cases”) under the provisions of chapter 11 of title 11 of the Bankruptcy Code in the
  United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) and any other
  petition for relief or recognition or other order that may be desirable under applicable law in the
  United States;

            FURTHER RESOLVED, that the Chief Executive Officer, any Vice President, any
  Assistant Vice President, Chief Financial Officer, Treasurer, General Counsel, Secretary or Assistant
  Secretary, any Manager, any Director, or any other duly appointed officer or other person acting at
  the direction of the foregoing officers of each Company (collectively, the “Authorized Signatories”),
  acting alone or with one or more other Authorized Signatories be, and they hereby are, authorized,
  empowered, and directed to execute and file on behalf of each Company all petitions, schedules, lists
  and other motions, papers, or documents, and to take any and all actions that they deem necessary,
  proper or convenient to obtain such relief, including, without limitation, any action necessary to
  maintain the ordinary course operation of each Company’s business; and

            FURTHER RESOLVED, that all acts and deeds previously performed by any of the
  officers of the Companies prior to the adoption of the foregoing recitals and resolutions that are
  within the authority conferred by the foregoing recitals and resolutions, are hereby ratified,
  confirmed, and approved in all respects as the authorized acts and deeds of the Companies.

   Entry into Restructuring Support Agreement and Solicitation of the Plan

           WHEREAS, each Board and Controlling Entity reviewed and considered presentations by
   the financial and legal advisors of each Company regarding the advantages and disadvantages to
   each Company soliciting acceptances of the Debtors’ Joint Prepackaged Chapter 11 Plan of
   Reorganization contemplated by the Restructuring Support Agreement (as may be amended or
   modified from time to time and including all exhibits and supplements thereto, the “Plan”); and

            WHEREAS, each Board and Controlling Entity had the opportunity to consult with the
  financial and legal advisors of the Companies and fully considered each of the strategic alternatives
  to the Plan.

            NOW, THEREFORE, BE IT RESOLVED, that in the business judgment of each Board
  and Controlling Entity, it is desirable and in the best interests of each Company, its equityholders,
  its creditors, and other parties in interest to enter into the Restructuring Support Agreement and to
  commence solicitation of the Plan pursuant to sections 1125(g) and 1126(b) of the Bankruptcy Code
  and rule 3018(b) of the Federal Rules of Bankruptcy Procedure, and that each Company’s
  performance of its obligations under the Restructuring Support Agreement and the solicitation of
  votes in favor of the Plan be and hereby is, in all respects, authorized and approved;

                                                      2
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   12 of 70 Page 17 of 145
                                                               04/20/2020




            FURTHER RESOLVED, that the Authorized Signatories, acting alone or with one or more
  other Authorized Signatories be, and they hereby are, authorized, empowered, and directed to
  execute the Restructuring Support Agreement on behalf of the Companies, perform all the
  transactions contemplated thereby, including commencing solicitation of the Plan;

            FURTHER RESOLVED, that each Board and Controlling Entity hereby authorizes and
  approves in all respects, the Plan and all actions contemplated under the Plan including: (1) adoption
  or assumption, as applicable, of the agreements with existing management; (2) selection of the
  directors, managers, and officers for the Reorganized Debtors (as defined therein);
  (3) implementation of the Restructuring Transactions (as defined therein); and (4) all other actions
  contemplated under the Plan (whether to occur before, on, or after the date hereof), including,
  without limitation, any sale of other disposition of Galesburg (as defined therein) by Quorum (as
  defined therein) or Reorganized Quorum (as defined therein), as applicable. Furthermore, the
  Authorized Signatories of the Companies are hereby authorized to issue, execute, and deliver the
  agreements, documents, securities, and instruments contemplated under the Plan (or necessary or
  desirable to effect the transactions contemplated under the Plan) in the name of and on behalf of the
  Companies, including the Equity Investment Commitment Agreement, the New Shareholders
  Agreement, in each case as defined in the Plan or Plan Supplement and any and all other agreements,
  documents, securities, and instruments relating to the foregoing.

  Retention of Professionals

         WHEREAS, each Board and Controlling Entity has considered presentations by the financial
  and legal advisors of each Company regarding the retention of such financial and legal advisors by
  each Company.

           NOW, THEREFORE, BE IT RESOLVED, that each of the Authorized Signatories be, and
  hereby is, authorized, empowered and directed to employ the law firm of McDermott Will & Emery
  LLP (“McDermott”) as general bankruptcy counsel to represent and assist each Company in carrying
  out its duties under the Bankruptcy Code, and to take any and all actions to advance each Company’s
  rights and obligations, including filing any motions, objections, replies, applications, or pleadings;
  and in connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
  authorized, empowered and directed to execute appropriate retention agreements, pay appropriate
  retainers and fees, and to cause to be filed an appropriate application for authority to retain the
  services of McDermott;

         FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered and directed to employ A&M as financial advisor to represent and assist each
  Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
  advance each of each Company’s rights and obligations; and in connection therewith, each of the
  Authorized Signatories, with power of delegation, is hereby authorized, empowered, and directed to
  execute appropriate retention agreements, pay appropriate retainers and fees, and to cause to be filed
  an appropriate application for authority to retain the services of A&M;



                                                     3
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   13 of 70 Page 18 of 145
                                                               04/20/2020




          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered and directed to employ the firm of KPMG LLP (“KPMG”) as tax consultant
  to represent and assist each Company in carrying out its duties under the Bankruptcy Code, and to
  take any and all actions to advance each of each Company’s rights and obligations; and in connection
  therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized,
  empowered, and directed to execute appropriate retention agreements, pay appropriate retainers and
  fees, and to cause to be filed an appropriate application for authority to retain the services of KPMG;

          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered and directed to employ the firm of MTS Health Partners, LP (“MTS”) as
  investment banker to represent and assist each Company in carrying out its duties under the
  Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
  obligations; and in connection therewith, each of the Authorized Signatories, with power of
  delegation, is hereby authorized, empowered, and directed to execute appropriate retention
  agreements, pay appropriate retainers and fees, and to cause to be filed an appropriate application
  for authority to retain the services of MTS;

          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered and directed to employ the firm of Epiq Corporate Restructuring, LLC
  (“Epiq”) as notice and claims agent to represent and assist each Company in carrying out its duties
  under the Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
  obligations; and in connection therewith, each of the Authorized Signatories, with power of
  delegation, is hereby authorized, empowered, and directed to execute appropriate retention
  agreements, pay appropriate retainers and fees, and to cause to be filed appropriate applications for
  authority to retain the services of Epiq;

         FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered, and directed to employ any other professionals to assist each Company in
  carrying out its duties under the Bankruptcy Code; and in connection therewith, each of the
  Authorized Signatories, with power of delegation, is hereby authorized, empowered and directed to
  execute appropriate retention agreements, pay appropriate retainers and fees, and to cause to be filed
  an appropriate application for authority to retain the services of any other professionals as necessary,
  proper or convenient; and

          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is, with the
  power of delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
  motions, lists, applications, pleadings, and other papers, and, in connection therewith, to employ and
  retain all assistance by legal counsel, accountants, financial advisors, and other professionals and to
  take and perform any and all further acts and deeds that each of the Authorized Signatories deem
  necessary, proper, or desirable in connection with each Company’s Chapter 11 Case, with a view to
  the successful prosecution of such case.

  Debtor-in-Possession Financing, Cash Collateral, and Adequate Protection

         WHEREAS, each Company is party to that certain (i) ABL Credit Agreement, dated as of
  April 19, 2016, providing access to a credit facility (the “Prepetition ABL Facility”) with the lenders

                                                      4
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   14 of 70 Page 19 of 145
                                                               04/20/2020




  party thereto and UBS AG, as administrative agent (the “Prepetition ABL Agent”) and (ii) Credit
  Agreement, dated as of April 29, 2016, providing access to a revolving credit facility and a term
  credit facility (collectively, the “Prepetition Credit Facility”) with the lenders party thereto and Credit
  Suisse AG, as administrative agent (the “Prepetition Agent”);

          WHEREAS, reference is made to that certain debtor-in-possession credit agreement (together
  with any and all exhibits, schedules, and annexes thereto, the “DIP Credit Agreement”) providing
  for a junior secured super-priority credit facility of up to $100 million in the aggregate (together with
  all exhibits, schedules, and annexes thereto, as amended, amended and restated, supplemented or
  otherwise modified from time to time, the “DIP Facility”) dated as of, or about, the date hereof, among
  the Borrower (as defined therein) and certain subsidiaries who were guarantors on preexisting
  indebtedness, the lenders listed therein and party thereto from time to time (the “DIP Lenders”) and
  the administrative agent thereto (the “DIP Agent”), that sets forth the terms and conditions of the
  debtor-in-possession credit financing to be provided to the Companies by the DIP Lenders;

           NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board or Controlling
  Entity of each Company, each Company will receive benefits from the DIP Credit Agreement and
  the loans contemplated thereunder, and it is desirable and in the best interest of each Company, each
  Company’s equityholders, creditors, and other parties in interest that the form, terms, and provisions
  of (i) that certain DIP Credit Agreement and (ii) the Loan Documents (as defined in the DIP Credit
  Agreement) to which any and all of the Companies are a party, all other documents, agreements,
  instruments or certificates, intellectual property security agreements, joinders, and consents to be
  executed, delivered, or filed by each Company in connection therewith, and the transactions
  contemplated by the DIP Credit Agreement and the other Loan Documents (in each case including,
  without limitation, the borrowings and other extensions of credit thereunder, and the guaranties,
  liabilities, obligations, security interest granted and notes issued, if any, in connection therewith) be,
  and hereby are, authorized, adopted, and approved in substantially the form presented to the Board
  or Controlling Entity of each Company, together with such changes as may be approved by the
  Authorized Signatories executing and delivering the same, such approval to be conclusively
  evidenced by such Authorized Signatory’s execution and delivery thereof;

          FURTHER RESOLVED, that the Board or Controlling Entity of each Company has
  determined that it is necessary and in the best interest of each such Company’s business and affairs,
  each Company’s equityholders, creditors, and other parties in interest that the form, terms, and
  provisions of (i) that certain DIP Credit Agreement, in substantially the form presented to each Board
  or Controlling Entity of each Company, to execute, deliver, and perform the DIP Credit Agreement
  and (ii) the other Loan Documents to which it is a party, to perform such Company’s obligations
  thereunder and to consummate the transactions contemplated thereby, including, without limitation,
  any borrowings, the performance of any guarantees and the granting of any security interests and
  liens, and each Company’s execution and delivery of, and the incurrence and performance of its
  obligations in connection with the DIP Credit Agreement, including without limitation, the guarantee
  of and pledging of assets to secure the Obligations (as defined in the DIP Credit Agreement)
  thereunder, and any other Loan Document to which it is a party, and the consummation of the
  transactions contemplated thereby or entered into in connection with the Loan Documents, including,
  without limitation, any borrowing by any Company under the Loan Documents, are hereby, in all
  respects, authorized and approved;
                                                       5
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   15 of 70 Page 20 of 145
                                                               04/20/2020




          FURTHER RESOLVED, that each Company will obtain benefits from (a) the use of
  collateral, including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code
  (the “Cash Collateral”), which is security for certain prepetition secured lenders (collectively, the
  “Prepetition Secured Lenders”) under the Prepetition ABL Facility and/or the Prepetition Credit
  Facility, and (b) the incurrence of debtor-in-possession financing obligations pursuant to the DIP
  Facility (collectively, the “DIP Financing”);

         FURTHER RESOLVED, that in order to use and obtain the benefits of (a) the DIP Financing
  and (b) the Cash Collateral, and in accordance with section 363 of the Bankruptcy Code, each
  Company will provide certain liens, claims, and adequate protection to the Prepetition Secured
  Lenders and to the DIP Lenders to secure the obligations of the Companies under the DIP Facility
  (such obligations, the “DIP Obligations”) as documented in a proposed order in interim and final
  form (the “DIP Orders”), authorizing and approving the DIP Credit Agreement, the other Loan
  Documents, and the transactions thereby, and submitted for approval to the Bankruptcy Court;

          FURTHER RESOLVED, that the form, terms, and provisions of the DIP Orders to which
  each Company is or will be subject, and the actions and transactions contemplated thereby are hereby
  authorized, adopted, and approved, and each of the Authorized Signatories of each Company be, and
  hereby is, authorized and empowered, in the name of and on behalf of each Company, to take such
  actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform, and
  cause the performance of, each DIP Order and such other agreements, certificates, instruments,
  receipts, petitions, motions, or other papers or documents relating to the transactions contemplated
  thereby to which each Company is or will be a party, including, but not limited to, any security
  agreements, pledge agreements, guaranty agreement, assignment documents, notices, financing
  statements, mortgages, intellectual property filings, tax affidavits, fee letters and other instruments
  as the DIP Agent or requisite DIP Lenders may reasonably request or as may be necessary or
  appropriate to create, preserve and perfect the liens of the DIP Agent or the Prepetition ABL Agent
  and/or the Prepetition Agent, purported or required pursuant to any of the transaction documents to
  be created in the Collateral (as defined in the DIP Credit Agreement (or similar term defined
  therein)), such agreements with third parties (including, without limitation, bank agency agreements,
  lockbox agreements, control agreements, landlord agreements and warehouse letters) relating to the
  Collateral, any swap contracts or hedging agreements and such other loan documents, guarantees,
  instruments, certificates and documents as may be reasonably requested by the DIP Agent, the
  requisite DIP Lenders or required by the DIP Orders, DIP Credit Agreement or any of the foregoing
  (collectively with the DIP Orders, the “DIP Documents”), with such changes, additions, and
  modifications thereto as any Authorized Signatory executing the same shall approve, such approval
  to be conclusively evidenced by such Authorized Signatory’s execution and delivery thereof;

         FURTHER RESOLVED, that the incurrence of the liabilities and obligations arising from
  each DIP Order and each DIP Document by each Company party thereto, (i) is necessary and
  convenient to the conduct, promotion and attainment of the business of the Companies, and (ii) may
  reasonably be expected to benefit the Companies, directly or indirectly;

        FURTHER RESOLVED, that each Company, as debtor and debtors-in-possession under the
  Bankruptcy Code be, and hereby is, authorized to incur the DIP Obligations, including the borrowing

                                                     6
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   16 of 70 Page 21 of 145
                                                               04/20/2020




  of the loans under the DIP Credit Agreement, and other obligations related to the DIP Financing and
  to undertake any and all related transactions on substantially the same terms as contemplated under
  the DIP Documents, including guaranteeing the DIP Obligations and assigning, transferring,
  pledging and granting to the DIP Agent or the Prepetition ABL Agent and/or the Prepetition Agent,
  for the ratable benefit of the respective or applicable Secured Parties (as defined in the DIP Credit
  Agreement (or similar term defined therein)), a security interest in all or substantially all the assets
  of such Company, as collateral security for the prompt and complete payment and performance
  when due of the DIP Obligations under the DIP Credit Agreement, the DIP Orders, and the other
  DIP Documents to which such Company is a party or which it is subject to (collectively, the “DIP
  Transactions”);

          FURTHER RESOLVED, that each of the Authorized Signatories of each Company, acting
  alone or with one or more other Authorized Signatories, be, and hereby is, authorized, directed and
  empowered in the name of, and on behalf of, each Company, as debtors and debtors-in-possession,
  to take such actions as in their discretion is determined to be necessary, desirable, or appropriate to
  execute the DIP Transactions, including the negotiation, execution and delivery of: (a) the DIP
  Documents; (b) such other instruments, certificates, notices, assignments, and other documents,
  including, without limitation, any amendments to any DIP Documents, as may be reasonably
  requested by the DIP Agent; and (c) such forms of deposit account control agreements, officer’s
  certificates, and compliance certificates as may be required by the DIP Documents, in the name of
  and on behalf of each Company, with such changes therein as shall be approve by the Authorized
  Signatories executing the same, with such execution by said Authorized Signatory to constitute
  conclusive evidence of his or her approval of the terms thereof, including any departures therein from
  any form presented to the Boards and Controlling Entities;

          FURTHER RESOLVED, that each of the Authorized Signatories of each Company, acting
  alone or with one or more other Authorized Signatories, be, and hereby is, authorized, directed and
  empowered in the name of, and on behalf of, each Company, as debtors and debtors-in-possession,
  to guarantee the DIP Obligations under the DIP Documents and to assign, transfer, pledge and grant
  to the DIP Agent or the Prepetition ABL Agent and/or the Prepetition Agent, for the ratable benefit
  of the respective or applicable Secured Parties (as defined in the DIP Credit Agreement (or similar
  term defined therein)), a security interest in all or substantially all the assets of such Company, as
  collateral security for the prompt and complete payment and performance when due of the DIP
  Obligations under the DIP Credit Agreement, the DIP Orders, and the other DIP Documents to which
  such Company is a party or which it is subject to and to take or cause to be taken any such actions as
  may be necessary, appropriate or desirable to cause the Companies to create, perfect and maintain a
  security interest in the Companies’ property or assets constituting Collateral as described or
  contemplated in the DIP Documents;

          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized and empowered to take all actions or to not take any action in the name of each Company
  with respect to the transactions contemplated by these resolutions, whether existing now or in the
  future, in each case, as such Authorized Signatory shall deem necessary or desirable in such
  Authorized Signatory’s reasonable business judgment, including without limitation, the
  authorization of resolutions and agreements necessary to authorize the execution, delivery and
  performance pursuant to the DIP Documents (including, without limitation, certificates, affidavits,

                                                      7
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   17 of 70 Page 22 of 145
                                                               04/20/2020




  financing statements, notices, reaffirmations and amendments and restatements thereof or relating
  thereto) as may be necessary, appropriate or convenient to effectuate the purposes of the transactions
  contemplated therein;

           FURTHER RESOLVED, that each of the Authorized Signatories of each Company be, and
  hereby is, authorized, directed, and empowered in the name of, and on behalf of, each Company to
  file, or to authorize the DIP Agent to file, any Uniform Commercial Code (the “UCC”) financing
  statements, any other equivalent filings, any intellectual property filings and recordation, and any
  necessary assignments for security or other documents in the name each Company that the DIP Agent
  or the Prepetition ABL Agent and/or the Prepetition Agent deem necessary or appropriate to perfect
  any lien or security interest granted under the DIP Orders and the DIP Documents, including any
  such UCC financing statement containing a generic description of collateral, such as “all assets,” “all
  property now or hereafter acquired” and other similar descriptions of like import, and to execute and
  deliver, and to record or authorize the recording of, such mortgages and deeds of trust in respect of
  real property of each Company and such other filings in respect of intellectual and other property of
  each Company, in each case as the DIP Agent or the Prepetition ABL Agent and/or the Prepetition
  Agent may reasonably request to perfect the security interests of the DIP Agent or the Prepetition
  ABL Agent and/or the Prepetition Agent under the DIP Orders or any of the other DIP Documents;

          FURTHER RESOLVED, that the pledge by the Companies, of the Pledged Collateral (as
  defined in the DIP Credit Agreement or related security or pledge agreements (or similar term
  defined therein)) held by it, the transfer of such Pledged Collateral to the DIP Agent and any transfer
  from to time by the DIP Agent to any other person pursuant to the exercise of any rights under any
  collateral document and all steps required of any subsidiaries of the Companies to give effect to such
  pledge and transfers, including the issuance of certificates of ownership and the entering of the names
  of any transferees onto such subsidiaries’ equity holder registers, are hereby approved; and that each
  of the Authorized Signatories of each of the Companies is hereby authorized, empowered and directed
  on behalf of such applicable Company, to execute and deliver any such other transfer documents or
  instruments;

          FURTHER RESOLVED, that each of the Authorized Signatories of each Company be, and
  hereby is, authorized, directed, and empowered in the name of, and on behalf of, each Company to
  take all such further actions, including, without limitation, to pay all fees and expenses payable in
  accordance with the terms of the DIP Documents, to arrange for and enter into supplemental
  agreements, amendments, instruments, certificates or documents relating to the transactions
  contemplated by any of the DIP Documents and to execute and deliver all such supplemental
  agreements, amendments, instruments, certificates or documents in the name and on behalf of each
  of the Companies, which shall in their sole judgment be necessary, proper or advisable in order to
  perform such Companies’ obligations under of in connection with any of the DIP Documents and
  the transactions contemplated therein (execution by such Authorized Signatory to constitute
  conclusive evidence of such judgment), and to carry out fully the intent of the foregoing resolution.
  The performance of any such further act or thing and the execution of any such document or
  instrument by any of the Authorized Signatories of the Companies pursuant to these resolutions shall
  be conclusive evidence that the same have been authorized and approved by the Companies in every
  respect; and

                                                     8
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   18 of 70 Page 23 of 145
                                                               04/20/2020




           FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized to execute and deliver to the DIP Agent or the Prepetition ABL Agent and/or the
  Prepetition Agent, as applicable, and to perform the applicable Company’s obligations under, all
  other documents, certificates, instruments, agreements and writings including any interest rate
  swaps, caps, collars or similar hedging agreement and any financing statements (or amendments
  thereto) that may be contemplated by, or required in connection with, the DIP Documents, these
  resolutions and the transactions described herein and therein, and to do all such acts and things as
  any person hereinafter authorized to execute such documents on behalf of such Company determines
  to be necessary or advisable in connection with or as contemplated by, or for the purpose of giving
  effect to, or carrying out the provisions of, the DIP Documents, such determination to be conclusively
  evidenced by such person’s signature thereon or completion thereof, as applicable.

  General Resolutions

         NOW, THEREFORE, BE IT RESOLVED, that the Authorized Signatories of each of the
  Companies be, and each of them hereby is, authorized, empowered, and directed to execute,
  acknowledge, verify, deliver, and file any and all such other agreements, documents, instruments,
  and certificates and to take such other actions as may be necessary, proper or appropriate in order to
  carry out the intent and purposes of the foregoing resolutions;

         FURTHER RESOLVED, that each Board or Controlling Entity of each Company has
  received sufficient notices of the actions and transactions relating to the matters contemplated by the
  foregoing resolutions, as may be required by the organizational documents of each Company, or
  hereby waive any right to have received such notice;

          FURTHER RESOLVED, that each of the members of the board of managers or board of
  directors, the member, or the managing member, as applicable, hereby irrevocably waives notice of
  the time, place, and purposes of the meeting and any adjournments thereof, to the extent such notice
  is required by the applicable organizational documents of each Company;

          FURTHER RESOLVED, that any and all actions heretofore or hereafter taken and expenses
  incurred in the name of and on behalf of any Company by any officer, director or other Authorized
  Signatory of any Company in connection with or related to the matters set forth or contemplated by
  the foregoing resolutions be, and they hereby are, approved, ratified, and confirmed in all respects
  as fully as if such actions had been presented to the Boards and Controlling Entities for approval
  prior to such actions being taken; and

         FURTHER RESOLVED, that an Authorized Signatory of the Companies is hereby
  authorized to certify to third parties with respect to adoption of these resolutions in the form and
  substance satisfactory to them.

                                  [Remainder of page intentionally left blank]




                                                     9
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   19 of 70 Page 24 of 145
                                                               04/20/2020




         The undersigned agree that this Omnibus Action by Written Consent in Lieu of a Meeting of
  the Boards and Controlling Entities shall be added to the corporate records of each Company and
  made a part thereof, and the undersigned further agree that the resolutions set forth hereinabove shall
  have the same force and effect as if adopted at a meeting duly noticed and held, pursuant to each
  Company’s organizational documents and the applicable laws of the jurisdiction in which such
  Company is organized. Facsimile, scanned, or electronic signatures shall be acceptable as originals.

                                        [Signature pages follow]




                                                    10
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 25 of 145
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   21 of 70 Page 26 of 145
                                                               04/20/2020




        IN WITNESS WHEREOF, the undersigned has executed this Omnibus Action by Written
  Consent as of the date first written above.


                                             BOARD OF DIRECTORS OF AMBULANCE
                                             SERVICES OF TOOELE, LLC; ANNA
                                             CLINIC CORP.; ANNA HOSPITAL
                                             CORPORATION; BARSTOW
                                             HEALTHCARE MANAGEMENT, INC.; BIG
                                             BEND HOSPITAL CORPORATION; BLUE
                                             RIDGE GEORGIA HOLDINGS, LLC; BLUE
                                             RIDGE GEORGIA HOSPITAL COMPANY,
                                             LLC; CHS UTAH HOLDINGS, LLC;
                                             CROSSROADS PHYSICIAN CORP.;
                                             DEMING CLINIC CORPORATION;
                                             DEMING HOSPITAL CORPORATION;
                                             DEMING NURSING HOME COMPANY,
                                             LLC; EDWARDSVILLE AMBULATORY
                                             SURGERY CENTER, LLC; EVANSTON
                                             CLINIC CORP.; EVANSTON HOSPITAL
                                             CORPORATION; FANNIN REGIONAL
                                             ORTHOPAEDIC CENTER, INC.; FORREST
                                             CITY HOLDINGS, LLC; FORT PAYNE
                                             CLINIC CORP.; FORT PAYNE HBP, LLC;
                                             FORT PAYNE HOSPITAL
                                             CORPORATION; FORT PAYNE RHC
                                             CORP.; GALESBURG HOSPITAL
                                             CORPORATION; GALESBURG
                                             PROFESSIONAL SERVICES, LLC;
                                             GRANITE CITY ASC INVESTMENT
                                             COMPANY, LLC; GRANITE CITY CLINIC
                                             CORP.; GRANITE CITY HBP CORP.;
                                             GRANITE CITY HOSPITAL
                                             CORPORATION; GRANITE CITY
                                             PHYSICIANS CORP.; HIDDEN VALLEY
                                             MEDICAL CENTER, INC.; HOSPITAL OF
                                             BARSTOW, INC.; HOSPITAL OF LOUISA,
                                             INC.; IN-HOME MEDICAL EQUIPMENT
                                             SUPPLIES AND SERVICES, INC.;
                                             JACKSON HOSPITAL CORPORATION;
                                             JACKSON PHYSICIAN CORP.;
                                             KENTUCKY RIVER HBP, LLC;
                                             KENTUCKY RIVER PHYSICIAN
                                             CORPORATION; KING CITY PHYSICIAN
                                             COMPANY, LLC; KNOX CLINIC CORP.;
                                             LINDENHURST SURGERY CENTER, LLC;

                 [SIGNATURE PAGE TO OMNIBUS ACTION BY WRITTEN CONSENT]
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   22 of 70 Page 27 of 145
                                                               04/20/2020




                                           MARION HOSPITAL CORPORATION;
                                           MEMORIAL MANAGEMENT INC.;
                                           MESQUITE CLINIC MANAGEMENT
                                           COMPANY, LLC; MONROE COUNTY
                                           SURGICAL CENTER, LLC; MWMC
                                           HOLDINGS, LLC; NATIONAL
                                           HEALTHCARE OF MT. VERNON, INC.;
                                           NATIONAL IMAGING OF CARTERVILLE,
                                           LLC; NATIONAL IMAGING OF MOUNT
                                           VERNON, LLC; OHANI, LLC; OUR
                                           HEALTHY CIRCLE; PAINTSVILLE HMA
                                           PHYSICIAN MANAGEMENT, LLC;
                                           PHILLIPS CLINIC COMPANY, LLC;
                                           PHILLIPS HOSPITAL COMPANY, LLC;
                                           QHC ARM SHARED SERVICES, LLC; QHC
                                           CALIFORNIA HOLDINGS, LLC; QHC HIM
                                           SHARED SERVICES, LLC; QHCCS, LLC;
                                           QHR DEVELOPMENT, LLC; QHR
                                           HEALTHCARE AFFILIATES, LLC; QHR
                                           INTENSIVE RESOURCES, LLC; QHR
                                           INTERNATIONAL, LLC; QUORUM
                                           HEALTH FOUNDATION; QUORUM
                                           HEALTH INVESTMENT COMPANY, LLC;
                                           QUORUM HEALTH RESOURCES, LLC;
                                           QUORUM PURCHASING ADVANTAGE,
                                           LLC; QUORUM SOLUTIONS, LLC; RED
                                           BUD CLINIC CORP.; RED BUD HOSPITAL
                                           CORPORATION; RED BUD PHYSICIAN
                                           GROUP, LLC; RED BUD REGIONAL
                                           CLINIC COMPANY, LLC; SAN MIGUEL
                                           CLINIC CORP.; SAN MIGUEL HOSPITAL
                                           CORPORATION; SUMMIT EMERGENCY
                                           MEDICINE, LLC; THREE RIVERS
                                           MEDICAL CLINICS, INC.; TOOELE
                                           CLINIC CORP.; TOOELE HOSPITAL
                                           CORPORATION; WAUKEGAN CLINIC
                                           CORP.; WAUKEGAN HOSPITAL
                                           CORPORATION; WILLIAMSTON CLINIC
                                           CORP.; WILLIAMSTON HBP SERVICES,
                                           LLC; AND WILLIAMSTON HOSPITAL
                                           CORPORATION




                 [SIGNATURE PAGE TO OMNIBUS ACTION BY WRITTEN CONSENT]
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 28 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 29 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 30 of 145
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   26 of 70 Page 31 of 145
                                                               04/20/2020
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   27 of 70 Page 32 of 145
                                                               04/20/2020




        IN WITNESS WHEREOF, the undersigned has executed this Omnibus Action by Written
  Consent as of the date first written above.


                                    QUORUM HEALTH CORPORATION:
                                    as sole member of Blue Island Illinois Holdings, LLC; Blue
                                    Ridge Georgia Holdings, LLC; CHS Utah Holdings, LLC;
                                    Deming Nursing Home Company, LLC; Fort Payne HBP,
                                    LLC; Galesburg Professional Services, LLC; Haven Clinton
                                    Medical Associates, LLC; Kentucky River HBP, LLC; King
                                    City Physician Company, LLC; Lock Haven Clinic
                                    Company, LLC; McKenzie Tennessee Hospital Company,
                                    LLC; National Imaging of Mount Vernon, LLC; Our
                                    Healthy Circle; QHC California Holdings, LLC; QHCCS,
                                    LLC; Quorum Health Corporation Political Action
                                    Committee; Quorum Health Foundation; Quorum Health
                                    Investment Company, LLC; Red Bud Regional Clinic
                                    Company, LLC; Summit Emergency Medicine, LLC;
                                    Sunbury Clinic Company, LLC; Sunbury Hospital
                                    Company, LLC; and Williamston HBP Services, LLC; and
                                    as sole shareholder of Ambulance Services of McKenzie,
                                    Inc.; Anna Clinic Corp.; Anna Hospital Corporation; Big
                                    Bend Hospital Corporation; Big Spring Hospital
                                    Corporation; Central Alabama Physician Services, Inc.;
                                    Clinton Hospital Corporation; Crossroads Physician
                                    Corp.; Deming Clinic Corporation; Deming Hospital
                                    Corporation; Evanston Clinic Corp.; Evanston Hospital
                                    Corporation; Fort Payne Clinic Corp.; Fort Payne Hospital
                                    Corporation; Fort Payne RHC Corp.; Galesburg Hospital
                                    Corporation; Granite City Clinic Corp.; Granite City
                                    Hospital Corporation; Granite City Physicians Corp.;
                                    Greenville Clinic Corp.; Greenville Hospital Corporation;
                                    Hospital of Louisa, Inc.; Jackson Hospital Corporation;
                                    Jackson Physician Corp.; Kentucky River Physician
                                    Corporation; Knox Clinic Corp.; Marion Hospital
                                    Corporation; McKenzie Clinic Corp.; Memorial
                                    Management Inc.; National Healthcare of Mt. Vernon, Inc.;
                                    Red Bud Clinic Corp.; Red Bud Hospital Corporation; San
                                    Miguel Clinic Corp.; San Miguel Hospital Corporation;
                                    Three Rivers Medical Clinics, Inc.; Tooele Clinic Corp.;
                                    Tooele Hospital Corporation; Waukegan Hospital
                                    Corporation; Williamston Clinic Corp.; and Williamston
                                    Hospital Corporation




                 [SIGNATURE PAGE TO OMNIBUS ACTION BY WRITTEN CONSENT]
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   28 of 70 Page 33 of 145
                                                               04/20/2020
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 34 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 35 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 36 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 37 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 38 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 39 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 40 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 41 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 42 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 43 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 44 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 45 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 46 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 47 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 48 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 49 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 50 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 51 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 52 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 53 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 54 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 55 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 56 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 57 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 58 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 59 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 60 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 61 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 62 of 145
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   58 of 70 Page 63 of 145
                                                               04/20/2020




   GRANITE CITY HBP CORP.
   GRANITE CITY HOSPITAL CORPORATION
   GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC
   GRANITE CITY ORTHOPEDIC PHYSICIANS COMPANY, LLC
   GRANITE CITY PHYSICIANS CORP.
   GREENVILLE CLINIC CORP
   GREENVILLE HOSPITAL CORPORATION
   HAMLET H.M.A., LLC
   HAMLET HMA PHYSICIAN MANAGEMENT, LLC
   HAMLET HMA PPM, LLC
   HAVEN CLINTON MEDICAL ASSOCIATES, LLC
   HEARTLAND RURAL HEALTHCARE, LLC
   HIDDEN VALLEY MEDICAL CENTER, INC.
   HOSPITAL OF BARSTOW, INC.
   HOSPITAL OF LOUISA, INC.
   IN-HOME MEDICAL EQUIPMENT SUPPLIES AND SERVICES, INC.
   JACKSON HOSPITAL CORPORATION
   JACKSON PHYSICIAN CORP.
   KENTUCKY RIVER HBP, LLC
   KENTUCKY RIVER PHYSICIAN CORPORATION
   KING CITY PHYSICIAN COMPANY, LLC
   KNOX CLINIC CORP.
   LINDENHURST ILLINOIS HOSPITAL COMPANY, LLC
   LINDENHURST SURGERY CENTER, LLC
   LOCK HAVEN CLINIC COMPANY, LLC
   MARION HOSPITAL CORPORATION
   MASSILLON COMMUNITY HEALTH SYSTEM LLC
   MASSILLON HEALTH SYSTEM LLC
   MASSILLON HOLDINGS, LLC
   MASSILLON PHYSICIAN SERVICES, LLC
   MCKENZIE CLINIC CORP.
   MCKENZIE PHYSICIAN SERVICES, LLC
   MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC
   MCKENZIE-WILLAMETTE REGIONAL MEDICAL CENTER ASSOCIATES, LLC
   MEMORIAL MANAGEMENT, INC.
   MESQUITE CLINIC MANAGEMENT COMPANY, LLC
   MMC OF NEVADA, LLC
   MONROE COUNTY SURGERY CENTER, LLC
   MONROE DIAGNOSTIC TESTING CENTERS, LLC
   MONROE HMA PHYSICIAN MANAGEMENT, LLC
   MONROE HMA, LLC
   MWMC HOLDINGS, LLC
   NATIONAL HEALTHCARE OF MT. VERNON, INC.
   NATIONAL IMAGING OF CARTERVILLE, LLC
   NATIONAL IMAGING OF MOUNT VERNON, LLC
   OHANI, LLC

                   [SCHEDULE A TO OMNIBUS ACTION BY WRITTEN CONSENT]
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   59 of 70 Page 64 of 145
                                                               04/20/2020




   OUR HEALTHY CIRCLE
   PAINTSVILLE HMA PHYSICIAN MANAGEMENT, LLC
   PAINTSVILLE HOSPITAL COMPANY, LLC
   PHILLIPS CLINIC COMPANY, LLC
   PHILLIPS HOSPITAL COMPANY, LLC
   QHC ARM SHARED SERVICES, LLC
   QHC BLUE ISLAND URGENT CARE HOLDINGS, LLC
   QHC CALIFORNIA HOLDINGS, LLC
   QHC HIM SHARED SERVICES, LLC
   QHCCS, LLC
   QHG OF MASSILLON, INC.
   QHR DEVELOPMENT, LLC
   QHR HEALTHCARE AFFILIATES, LLC
   QHR INTENSIVE RESOURCES, LLC
   QHR INTERNATIONAL, LLC
   QUORUM HEALTH CORPORATION
   QUORUM HEALTH CORPORATION POLITICAL ACTION COMMITTEE
   QUORUM HEALTH FOUNDATION, INC.
   QUORUM HEALTH INVESTMENT COMPANY, LLC
   QUORUM HEALTH RESOURCES, LLC
   QUORUM PURCHASING ADVANTAGE, LLC
   QUORUM SOLUTIONS, LLC
   RED BUD CLINIC CORP.
   RED BUD HOSPITAL CORPORATION
   RED BUD ILLINOIS HOSPITAL COMPANY, LLC
   RED BUD PHYSICIAN GROUP, LLC
   RED BUD REGIONAL CLINIC COMPANY, LLC
   RIVER TO RIVER HEART GROUP, LLC
   SAN MIGUEL CLINIC CORP.
   SAN MIGUEL HOSPITAL CORPORATION
   SOUTHERN ILLINOIS MEDICAL CARE ASSOCIATES, LLC
   SPRINGFIELD OREGON HOLDINGS, LLC
   SUMMIT EMERGENCY MEDICINE, LLC
   SUNBURY CLINIC COMPANY, LLC
   SUNBURY HOSPITAL COMPANY, LLC
   THREE RIVERS MEDICAL CLINICS, INC.
   TOOELE CLINIC CORP.
   TOOELE HOSPITAL CORPORATION
   TRIAD OF OREGON, LLC
   WAUKEGAN CLINIC CORP.
   WAUKEGAN HOSPITAL CORPORATION
   WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC
   WILLIAMSTON CLINIC CORP.
   WILLIAMSTON HBP SERVICES, LLC
   WILLIAMSTON HOSPITAL CORPORATION
   WINDER HMA, LLC

                   [SCHEDULE A TO OMNIBUS ACTION BY WRITTEN CONSENT]
                            Case 20-10766-KBO
            Case 1:18-cv-20394-RNS   Document 155DocEntered
                                                     1 Filed
Debtor __Quorum Health Corporation, et al.________________  on04/07/20 Page
                                                               FLSD Docket    60 of 70 Page 65 of 145
                                                                           04/20/2020
                                                                             Case number (if known)_____________________________________




    Fill in this information to identify the case:
    Debtor name: Quorum Health Corporation, et al ,
    United States Bankruptcy Court for the: District of Delaware
    Case number (If known): ______________                                                                                                                Check if this is an amended
                                                                                                                                                           filing
     Official Form 204
     Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims and Are
     Not Insiders                                                                           12/15

    A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity
    who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among
    the holders of the 50 largest unsecured claims.
      Name of creditor and complete mailing address,          Name, telephone number, and Nature of the claim (for Indicate if claim is Amount of unsecured claim
                       including zip code                    email address of creditor contact example, trade debts,         contingent,      if the claim is fully unsecured, fill in only unsecured claim amount
                                                                                                      bank loans,          unliquidated, or If claim is partially secured, fill in total claim amount and
                                                                                                 professional services,        disputed       deduction for value of collateral or setoff to calculate unsecured
                                                                                                   and government                             claim
                                                                                                       contracts)                                                         Deduction for
                                                                                                                                                   Total claim, if      value of collateral
                                                                                                                                                 partially secured          or setoff            Unsecured claim
    Wilmington Savings Funds Society
    Attn: Patrick J Healy
                                                                   Patrick J Healy
    Senior Vice President                                                                                  11 625% Senior Notes due
  1                                                                EMAIL - PHealy@wsfsbank com                                                                                               $         421,829,166
    WSFS Bank Center                                                                                      2023
                                                                   PHONE - 302-792-6000
    Wilmington, DE 19801
    United States
    Blue Cross Blue Shield
    Attn: Brenton H Johnson                                        Brenton H Johnson
    Account Executive, Major Accounts                              EMAIL - Brenton_Johnson@BCBST com
  2                                                                                                       Trade Payable                                                                      $          14,531,270
    1 Cameron Hill Circle                                          PHONE - 423-535-6424
    Chattanooga, TN 37402                                          FAX - 423 535 3433
    United States
    Health Trust Workforce Solutions
    Attn: Jeffrey Greenlund                                        Jeffrey Greenlund
    VP of Strategic Accounts                                       EMAIL -
  3                                                                                                       Trade Payable                                                                      $           1,577,278
    1000 Sawgrass Parkway                                          jeffrey greenlund@healthtrustws com
    Sunrise, FL 33323                                              PHONE - 774-289-7517
    United States
    DXC Technology Company
    Attn: Bill Deckelman
                                                                   Bill Deckelman
    Evp, General Counsel & Secy
  4                                                                EMAIL - bill deckelman@dxc com         Trade Payable                                                                      $           1,520,910
    1775 Tysons Blvd
                                                                   PHONE - 703-245-9700
    Tysons, VA 22102
    United States
    Tech Mahindra Limited
    Attn: Asst General Counsel
                                                                   Asst General Counsel
    4965 Preston Park Blvd
  5                                                                EMAIL - connect@techmahindra com       Trade Payable                                                                      $           1,300,000
    Suite 500
                                                                   PHONE - +91-22-2289-5500
    Plano, TX 75093
    United States
    Stryker Orthopaedics
    Attn: Michael Ray
                                                                   Michael Ray
    National Account Manager
  6                                                                EMAIL - Michael Ray@Stryker com        Trade Payable                                                                      $           1,219,872
    325 Corporate Drive
                                                                   PHONE - 615-405-0123
    Mahwah, NJ 07430
    United States
    Owens & Minor
    Attn: Michael Butler                                           Michael Butler
    Vice President, Client Enterprise Owens & Minor                EMAIL - Michael Butler@Owens-
  7                                                                                                       Trade Payable                                                                      $           1,031,757
    3551 Workman Road                                              Minor com
    Knoxville, TN 37921                                            PHONE - 615-202-3832
    United States
    Cerner Corporation
    Attn: Sr Director, Contract Management                         Sr Director, Contract Management
  8 2800 Rockcreek Parkway                                         EMAIL - neal patterson@cerner com      Trade Payable                                                                      $             964,558
    Kansas City, MO 64117                                          PHONE - 816-221-1024
    United States
    Zimmer Us, Inc
    Attn: Jordan Howell                                            Jordan Howell
    National Account Manager                                       EMAIL -
  9                                                                                                       Trade Payable                                                                      $             861,615
    345 E Main Street                                              Jordan Howell@zimmerbiomet com
    Warsaw, IN 46581                                               PHONE - 615-917-4552
    United States
    Athenahealth, Inc
    Attn: Jessica Collins                                          Jessica Collins
    Svp, General Counsel                                           EMAIL - jecollins@athenahealth com
 10                                                                                                       Trade Payable                                                                      $             719,398
    311 Arsenal Street                                             PHONE - 617-402-1000
    Watertown, MA 02472                                            FAX - 607-402-1099
    United States
    Johnson & Johnson Health Care Systems Inc
    Attn: Mike Severance                                           Mike Severance
    National Account Manager                                       EMAIL - mseveran@its jnj com
 11                                                                                                       Trade Payable                                                                      $             692,819
    425 Hoes Lane                                                  PHONE - 615-585-4790
    Piscataway, NJ 08854                                           FAX -
    United States




Official Form 204                                                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                             page 1
                           Case 20-10766-KBO
           Case 1:18-cv-20394-RNS   Document 155DocEntered
                                                    1 Filed
Debtor __Quorum Health Corporation, et al.________________ on04/07/20 Page
                                                              FLSD Docket    61 of 70 Page 66 of 145
                                                                          04/20/2020
                                                                            Case number (if known)_____________________________________




       Name of creditor and complete mailing address,          Name, telephone number, and Nature of the claim (for Indicate if claim is               Amount of unsecured claim
                     including zip code                       email address of creditor contact example, trade debts,    contingent,                   if the claim is fully unsecured, fill in only unsecured claim amount
                                                                                                     bank loans,       unliquidated, or                If claim is partially secured, fill in total claim amount and
                                                                                                professional services,     disputed                    deduction for value of collateral or setoff to calculate unsecured
                                                                                                  and government                                       claim
                                                                                                      contracts)                                                                   Deduction for
                                                                                                                                                            Total claim, if      value of collateral
                                                                                                                                                          partially secured            or setoff           Unsecured claim
    The North Highland Company LLC
    Attn: Vice President
                                                             Vice President
    5105 Maryland Way
 12                                                          EMAIL - news@northhighland com          Trade Payable                                                                                   $             599,480
    Suite 200
                                                             PHONE - 615-370-2790
    Brentwood, TN 37027
    United States
    Abbott Laboratories
    Attn: Duncan Eidt
                                                             Duncan Eidt
    National Account Manager
 13                                                          EMAIL - duncan eidt@abbott com          Trade Payable                                                                                   $             574,585
    3650 Mansell Rd Suite 200
                                                             PHONE - 601-540-5467
    Alpharetta, GA 30022
    United States
    Aramark Corporation
    Attn: Bret Collins
                                                             Bret Collins
    Director, GPO Relationship Manager
 14                                                          EMAIL - collins-bret@armark com         Trade Payable                                                                                   $             557,327
    27020 230th PL SE
                                                             PHONE - 602-300-0006
    Maple Valley, WA 98038
    United States
    Medline Industries Inc
    Attn: Jeff Fair
                                                             Jeff Fair
    VP National Accounts
 15                                                          EMAIL - jfair@medline com               Trade Payable                                                                                   $             426,671
    One Medline Place
                                                             PHONE - 615-504-3930
    Mundelein, IL 60060
    United States
    Global Healthcare Exchange LLC
    Attn: Michael Puckett
                                                             Michael Puckett
    National Account Manager
 16                                                          EMAIL - mpuckett@ghx com                Trade Payable                                                                                   $             387,089
    1315 W Century Drive Suite 100
                                                             PHONE - 615-525-6284
    Louisville, KY 80027
    United States
    Intuitive Surgical Inc
    Attn: Ryan Carolson
                                                             Ryan Carolson
    National Key Customer Director
 17                                                          EMAIL - Ryan Carlson@intusurg com       Trade Payable                                                                                   $             385,424
    1020 Kifer Road
                                                             PHONE - 727-698-5339
    Sunnyvale, CA 94086
    United States
    Creative Alliance Inc
    Attn: Toni Clem
    President                                                Toni Clem
 18 400 W Market St                                          EMAIL - toni clem@scoppechio com        Trade Payable                                                                                   $             384,616
    Suite 1400                                               PHONE - 502-214-2979
    Louisville, KY 40202
    United States
    Sap America Inc
    Attn: Mark Andrew Benton                                 Mark Andrew Benton
    Corporate Counsel                                        EMAIL - info@sap com
 19                                                                                                  Trade Payable                                                                                   $             378,023
    3999 West Chester Pike                                   PHONE - 610-661-1000
    Newtown Square, PA 19073                                 FAX - 610-661-4016
    United States
    Medhost Of Tennessee Inc
    Attn: President & CFO
                                                             President & CFO
    6550 Carothers Parkway
 20                                                          EMAIL - inquiries@medhost com           Trade Payable                                                                                   $             369,488
    Suite 100
                                                             PHONE - 800-383-6278
    Franklin, TN 37067
    United States
    Boston Scientific Corporation
    Attn: Doug Mills
                                                             Doug Mills
    Director National Accounts
 21                                                          EMAIL - douglas mills@bsci com          Trade Payable                                                                                   $             367,476
    100 Boston Scientific Way
                                                             PHONE - 310-971-8294
    Marlborough, MA 01752
    United States
    Strata Decision Technology Holdings LLC
    Attn: Dan Michelson                                      Dan Michelson
    Chief Executive Officer                                  EMAIL - support@stratadecision com
 22                                                                                                  Trade Payable                                                                                   $             346,663
    200 E Randolph Street, 49Th Fl                           PHONE - 312-726-1227
    Chicago, IL 60601-6463                                   FAX - 312-726-2947
    United States
    Staples Inc
    Attn: Ron Howard
                                                             Ron Howard
    National Account Manager
 23                                                          EMAIL - rod howard@staples com          Trade Payable                                                                                   $             328,251
    500 Staples Dr
                                                             PHONE - 678-826-775
    Framingham, MA 01702
    United States
    Health Stream, Inc
    Attn: Sara Stanton
                                                             Sara Stanton
    Regional Client Account Executive
                                                             EMAIL - sara stanton@healthstream com
 24 500 11Th Avenue, North                                                                           Trade Payable                                                                                   $             306,498
                                                             PHONE - 615-970-0453
    Suite 1000
                                                             FAX - 615-301-3200
    Nashville, TN 37203
    United States
    Arthrex Inc
    Attn: Jack Hillebrand
                                                             Jack Hillebrand
    Illinois Territory Manager
 25                                                          EMAIL - jhillebrand@eliteorthollc com   Trade Payable                                                                                   $             305,980
    1370 Creekside Boulevard
                                                             PHONE - 618-670-0280
    Naples, FL 34108
    United States

Official Form 204                                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                            page 2
                           Case 20-10766-KBO
           Case 1:18-cv-20394-RNS   Document 155DocEntered
                                                    1 Filed
Debtor __Quorum Health Corporation, et al.________________ on04/07/20 Page
                                                              FLSD Docket    62 of 70 Page 67 of 145
                                                                          04/20/2020
                                                                            Case number (if known)_____________________________________




       Name of creditor and complete mailing address,              Name, telephone number, and Nature of the claim (for Indicate if claim is               Amount of unsecured claim
                     including zip code                           email address of creditor contact example, trade debts,    contingent,                   if the claim is fully unsecured, fill in only unsecured claim amount
                                                                                                         bank loans,       unliquidated, or                If claim is partially secured, fill in total claim amount and
                                                                                                    professional services,     disputed                    deduction for value of collateral or setoff to calculate unsecured
                                                                                                      and government                                       claim
                                                                                                          contracts)                                                                   Deduction for
                                                                                                                                                                Total claim, if      value of collateral
                                                                                                                                                              partially secured            or setoff           Unsecured claim
    Fisher Health Care
    Attn: Bonnie Burks
                                                                 Bonnie Burks
    Health Systems Executive
 26                                                              EMAIL - bonnie burk@thermofisher com    Trade Payable                                                                                   $             301,951
    11450 Compaq Center Drive West, Suite #570
                                                                 PHONE - 248-978-2067
    Houston, TX 77070
    United States
    Biomet, Inc
    Attn: Jordan Howell                                          Jordan Howell
    National Account Manager                                     EMAIL -
 27                                                                                                      Trade Payable                                                                                   $             293,695
    345 E Main Street                                            Jordan Howell@zimmerbiomet com
    Warsaw, IN 46581                                             PHONE - 615-917-4552
    United States
    National Health Investors Inc
    Attn: D Eric Mendelsohn
                                                                 D Eric Mendelsohn
    President/Ceo
 28                                                              EMAIL - Investorrelations@Nhireit Com   Trade Payable                                                                                   $             291,812
    222 Robert Rose Dr
                                                                 PHONE - 615-890-9100
    Mufreesboro, TN 37129
    United States
    Siemens Healthcare Diagnostics
    Attn: Lynelle Oliver Nordloh                                 Lynelle Oliver Nordloh
    National Account Manager                                     EMAIL - lynelle o nordloh@siemens-
 29                                                                                                      Trade Payable                                                                                   $             289,387
    1881 Princeton Dr                                            healthineers com
    Louisville, KY 40205                                         PHONE - 502-895-4185
    United States
    Spine Wave Inc
    Attn: Terry Brennan                                          Terry Brennan
    Chief Financial Officer                                      EMAIL - Tbrennan@Spinewave Com
 30                                                                                                      Trade Payable                                                                                   $             281,625
    3 Enterprise Dr #210                                         PHONE - 203-712-1810
    Shelton, CT 06484                                            FAX - 203-944-9493
    United States

    MorCare, LLC
    Attn: Beth Brand
                                                                 Beth Brand
    Vice President, Product Management and Customer Experience
 31                                                              EMAIL - Sales@MorCareLLC com            Trade Payable                                                                                   $             264,377
    222 S Riverside Plaza
                                                                 PHONE - 844-344-3723
    Chicago, IL 60606
    United States

    Xanitos, Inc
    Attn: Don Schweer
                                                                 Don Schweer
    National Account Executive
 32                                                              EMAIL - dschweer@xanitos com            Trade Payable                                                                                   $             260,232
    3809 W Chester Pike Suite 210
                                                                 PHONE - 773-703-3150
    Newtown Square, PA 19073
    United States
    Bioventus LLC
                                                                 Anthony D'Adamio
    Attn: Anthony D'Adamio
                                                                 EMAIL -
    Svp & General Counsel
 33                                                              Anthony dadamio@bioventusglobal com     Trade Payable                                                                                   $             248,447
    4721 Emperor Blvd Ste 100
                                                                 PHONE - 800-396-4325
    Durham, NC 27703
                                                                 FAX - 866-832-7284
    United States
    Henry Schein Inc
    Attn: Walter Siegel
                                                                 Walter Siegel
    Svp & General Counsel
 34                                                              EMAIL - Walter Siegel@henryschein com   Trade Payable                                                                                   $             247,630
    135 Duryea Rd
                                                                 PHONE - 631-843-5500
    Melville, NY 11747
    United States
    Medtronic Inc
    Attn: Debra Jones
                                                                 Debra Jones
    National Account Manager
 35                                                              EMAIL - debra l jones@medtronic com     Trade Payable                                                                                   $             241,375
    6743 Southpoint Dr N
                                                                 PHONE - 757-472-9572
    Jacksonville, FL 32216
    United States
    Philips Healthcare
    Attn: Alex Donofrio
                                                                 Alex Donofrio
    National Account Manager
 36                                                              EMAIL - Alex Donofrio@philips com       Trade Payable                                                                                   $             230,241
    222 Jacobs St #3
                                                                 PHONE - 615-427-8898
    Cambridge, MA 02141
    United States
    Bradley Arant Boult Cummings LLP
    Attn: Corby Cochran Anderson
    Partner                                                      Corby Cochran Anderson
    Hearst Tower                                                 EMAIL - canderson@bradley com
 37                                                                                                      Trade Payable                                                                                   $             228,117
    214 North Tryon Street                                       PHONE - 704-338-6000
    Suite 3700                                                   FAX - 704-332-8858
    Charlotte, NC 28202
    United States
    Smith & Nephew plc
    Attn: Jeremy Spencer                                         Jeremy Spencer
    National Account Manager                                     EMAIL - jeremy spencer@smith-
 38                                                                                                      Trade Payable                                                                                   $             218,697
    7135 Goodlett Farms Pkwy                                     nephew com
    Cordova, TN 38016                                            PHONE - 704-562-5862
    United States




Official Form 204                                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                            page 3
                           Case 20-10766-KBO
           Case 1:18-cv-20394-RNS   Document 155DocEntered
                                                    1 Filed
Debtor __Quorum Health Corporation, et al.________________ on04/07/20 Page
                                                              FLSD Docket    63 of 70 Page 68 of 145
                                                                          04/20/2020
                                                                            Case number (if known)_____________________________________




       Name of creditor and complete mailing address,          Name, telephone number, and Nature of the claim (for Indicate if claim is               Amount of unsecured claim
                     including zip code                       email address of creditor contact example, trade debts,    contingent,                   if the claim is fully unsecured, fill in only unsecured claim amount
                                                                                                     bank loans,       unliquidated, or                If claim is partially secured, fill in total claim amount and
                                                                                                professional services,     disputed                    deduction for value of collateral or setoff to calculate unsecured
                                                                                                  and government                                       claim
                                                                                                      contracts)                                                                   Deduction for
                                                                                                                                                            Total claim, if      value of collateral
                                                                                                                                                          partially secured            or setoff           Unsecured claim
    C R Bard, Inc
    Attn: Michael Curtis
                                                             Michael Curtis
    National Account Executive
 39                                                          EMAIL - mike curtis@bd com             Trade Payable                                                                                    $             217,899
    4308 W 66th Street
                                                             PHONE - 913-961-6870
    Prairie Village, KS 66208
    United States
    Cardinal Health, Inc
    Attn: Kevin Dickemper                                    Kevin Dickemper
    National Account Manager                                 EMAIL -
 40                                                                                                 Trade Payable                                                                                    $             217,731
    7000 Cardinal Place                                      Kevin Dickemper@CardinalHealth com
    Dublin, OH 43017                                         PHONE - 618-741-5119
    United States
    Granite City Emergency Medicine Providers, LLC
    Attn: Daniel Doolittle                                   Daniel Doolittle
    Chief Executive Officer                                  EMAIL - info@iephysicians com
 41                                                                                                 Trade Payable                                                                                    $             194,836
    2250 N Illinois Ave                                      PHONE - 618-833-1691
    Carbondale, IL 62901                                     FAX - 618-861-5302
    United States
    Sev Mallory I LLC
    Attn: Wood Caldwell                                      Wood Caldwell
    Principal                                                EMAIL - wcaldwell@southeastventure com
 42                                                                                                 Trade Payable                                                                                    $             187,135
    4011 Armory Oaks Drive                                   PHONE - 615-833-8716
    Nashville, TN 37204                                      FAX - 615-781-0493
    United States
    Comp Health
    Attn: Lisa Payne Grabl
                                                             Lisa Payne Grabl
    President
 43                                                          EMAIL - lisa payne@comphealth com      Trade Payable                                                                                    $             185,071
    7259 S Bingham Jct Blvd
                                                             PHONE - 866-404-9927
    Midvale, UT 84047
    United States
    Covidien
    Attn: Jamie Montgomery                                   Jamie Montgomery
    National Account Manager                                 EMAIL -
 44                                                                                                 Trade Payable                                                                                    $             175,802
    15 Hampshire Street                                      jamie r montgomery@medtronic com
    Mansfield, MA 02048                                      PHONE - 508-212-4825
    United States
    Insight Direct USA, Inc
    Attn: Ken Laglynis Bryanmneck
                                                             Ken Laglynis Bryanmneck
    Chief Financial Officer
 45                                                          EMAIL - Glynis Bryan@Insight Com       Trade Payable                                                                                    $             167,675
    6820 S Harl Ave
                                                             PHONE - 480-333-3390
    Tempe, AZ 85283
    United States
    Healthgrades Operating Company Inc
    Attn: Rob Draughon
                                                             Rob Draughon
    Chief Executive Officer
 46                                                          EMAIL - avimukherjee@healthgrades com Trade Payable                                                                                     $             163,057
    999 18Th Street Suite 600
                                                             PHONE - 303-716-0041
    Denver, CO 80202
    United States
    Hologic
    Attn: Michael Dalton
                                                             Michael Dalton
    National Account Manager
 47                                                          EMAIL - Michael Dalton@hologic com     Trade Payable                                                                                    $             146,103
    250 Campus Drive
                                                             PHONE - 615-691-1925
    Marlborough, MA 01752
    United States
    Gordon Food Service
    Attn: Bryan Vaughn
    National Account Manager                                 Bryan Vaughn
 48 1300 Gezon Parkway SW                                    EMAIL - bryan vaughn@gfs com           Trade Payable                                                                                    $             144,723
    P O Box 1787                                             PHONE - 616-717-7553
    Grand Rapids, MI 49509
    United States
    Gardaworld Security Services
    Attn: Stephan Cretier
                                                             Stephan Cretier
    Chief Financial Officer
 49                                                          EMAIL - gstiebing@whelansecurity com   Trade Payable                                                                                    $             134,439
    1699 S Hanley Road, Suite 350
                                                             PHONE - 314-644-1974
    St Louis, IL 63144
    United States
    Midwest Mowing Inc
                                                             General Counsel
    Attn: General Counsel
                                                             EMAIL -
 50 2450 Owens Ln                                                                                   Trade Payable                                                                                    $             128,849
                                                             Belinda Lewis@midwestmowinginc com
    Brighton, IL 62012
                                                             PHONE - 618-372-4466
    United States




Official Form 204                                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                            page 4
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   64 of 70 Page 69 of 145
                                                               04/20/2020


                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

                                                               )
       In re:                                                  ) Chapter 11
                                                               )
       QUORUM HEALTH CORPORATION, et                           ) Case No. 20-[_______] (___)
       al.,1                                                   )
                                                               ) (Joint Administration Requested)
                                         Debtors.              )
                                                               )

                      CONSOLIDATED CORPORATE OWNERSHIP STATEMENT

                Pursuant to Rule 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, no

   corporate entity directly or indirectly owns 10% or more of any class of Quorum Health

   Corporation’s equity interests as of March 23, 2020.

                Quorum Health Corporation owns 100% of the equity interests or membership interests, as

   applicable, of the following Debtors:

                  Ambulance Services of McKenzie, Inc.
                  Anna Clinic Corp.
                  Anna Hospital Corporation
                  Big Bend Hospital Corporation
                  Big Spring Hospital Corporation
                  Blue Island Illinois Holdings, LLC
                  Blue Ridge Georgia Holdings, LLC
                  Central Alabama Physician Services, Inc.
                  CHS Utah Holdings, LLC
                  Clinton Hospital Corporation
                  Crossroads Physician Corp.
                  Deming Clinic Corporation
                  Deming Hospital Corporation
                  Deming Nursing Home Company, LLC
                  Evanston Clinic Corp.
                  Evanston Hospital Corporation
                  Fort Payne Clinic Corp.

   1
         The last four digits of Quorum Health Corporation’s tax identification number are 5208. Due to the large number
         of Debtors in these chapter 11 cases, for which the Debtors have requested joint administration, a complete list of
         the Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete
         list of such information may be obtained on the website of the Debtors’ proposed claims and noticing agent at
         https://dm.epiq11.com/Quorum. The location of Quorum Health Corporation’s corporate headquarters and the
         Debtors’ service address is 1573 Mallory Lane, Brentwood, Tennessee 37027.

                                                               1
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   65 of 70 Page 70 of 145
                                                               04/20/2020


           Fort Payne HBP, LLC
           Fort Payne Hospital Corporation
           Fort Payne RHC Corp.
           Galesburg Hospital Corporation
           Galesburg Professional Services, LLC
           Granite City Clinic Corp.
           Granite City Hospital Corporation
           Granite City Physicians Corp.
           Greenville Clinic Corp.
           Greenville Hospital Corporation
           Haven Clinton Medical Associates, LLC
           Hospital of Louisa, Inc.
           Jackson Hospital Corporation
           Jackson Physician Corp.
           Kentucky River HBP, LLC
           Kentucky River Physician Corporation
           King City Physician Company, LLC
           Knox Clinic Corp.
           Lock Haven Clinic Company, LLC
           Marion Hospital Corporation
           McKenzie Clinic Corp.
           McKenzie Tennessee Hospital Company, LLC
           Memorial Management, Inc.
           National Healthcare of Mt. Vernon, Inc.
           National Imaging of Mt. Vernon, LLC
           Our Healthy Circle
           QHC California Holdings, LLC
           QHCCS, LLC
           Quorum Health Corporation Political Action Committee
           Quorum Health Foundation, Inc.
           Quorum Health Investment Company, LLC
           Red Bud Clinic Corp.
           Red Bud Hospital Corporation
           Red Bud Regional Clinic Company, LLC
           San Miguel Clinic Corp.
           San Miguel Hospital Corporation
           Summit Emergency Medicine, LLC
           Sunbury Clinic Company, LLC
           Sunbury Hospital Company, LLC
           Three Rivers Medical Clinics, Inc.
           Tooele Clinic Corp.
           Tooele Hospital Corporation
           Waukegan Hospital Corporation
           Williamston Clinic Corp.
           Williamston HBP Services, LLC
           Williamston Hospital Corporation
                                              2
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   66 of 70 Page 71 of 145
                                                               04/20/2020



          Blue Island Illinois Holdings, LLC owns 100% of the membership interests in the

   following Debtors:

              Blue Island Clinic Company, LLC
              Blue Island HBP Medical Group, LLC
              Blue Island Hospital Company, LLC
              QHC Blue Island Urgent Care Holdings, LLC

          Blue Ridge Georgia Holdings, LLC owns 100% of the equity of the following Debtors:

              Blue Ridge Georgia Hospital Company, LLC
              Fannin Regional Orthopaedic Center, Inc.
              Hidden Valley Medical Center, Inc.

          CHS Utah Holdings, LLC owns 100% of the membership interests in Debtor Ambulance

   Services of Tooele, LLC.

          Galesburg Hospital Corporation owns 100% of the outstanding equity of Debtor In-Home

   Medical Equipment Supplies and Services, Inc.

          Granite City Hospital Corporation owns 100% of the equity interests or membership

   interests, as applicable, of the following Debtors:

              Granite City ASC Investment Company, LLC
              Granite City HBP Corp.
              Granite City Illinois Hospital Company, LLC
              Granite City Orthopedic Physicians Company, LLC

          Granite City Illinois Hospital Company, LLC owns 68.097% and Granite City ASC

   Investment Company, LLC owns 0.3422% of the membership interests of Debtor Edwardsville

   Ambulatory Surgery Center, L.L.C. The remaining 31.5608% of membership interests in Debtor

   Edwardsville Ambulatory Surgery Center, L.L.C. are owned by physician investors.

          Memorial Management, Inc. owns 100% of the membership interests in the following

   Debtors:

              Heartland Rural Healthcare, LLC
              National Imaging of Carterville, LLC
                                                     3
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   67 of 70 Page 72 of 145
                                                               04/20/2020


              River to River Heart Group, LLC
              Southern Illinois Medical Care Associates, LLC

          QHC California Holdings, LLC owns 100% of the equity of the following Debtors:

              Barstow Healthcare Management, Inc.
              Hospital of Barstow, Inc.

          Quorum Health Investment Company, LLC owns 100% of the equity interests or

   membership interests, as applicable, of the following Debtors:

              CSRA Holdings, LLC
              Forrest City Holdings, LLC
              Georgia HMA Physician Management, LLC
              Hamlet H.M.A, LLC
              Hamlet HMA Physician Management, LLC
              Hamlet HMA PPM, LLC
              Mesquite Clinic Management Company, LLC
              MMC of Nevada, LLC
              Monroe HMA, LLC
              Monroe HMA Physician Management, LLC
              Paintsville HMA Physician Management, LLC
              Phillips Clinic Company, LLC
              Phillips Hospital Company, LLC
              QHC ARM Shared Services, LLC
              QHC HIM Shared Services, LLC
              QHG of Massillon, Inc.
              Quorum Health Resources, LLC
              Triad of Oregon, LLC
              Winder HMA, LLC

          CSRA Holdings, LLC owns 100% of the membership interests of the following Debtors:

              Augusta Hospital, LLC
              Augusta Physician Services, LLC

          Forrest City Holdings, LLC owns 100% of the membership interests of the following

   Debtors:

              Ambulance Services of Forrest City, LLC
              Forrest City Arkansas Hospital Company, LLC
              Forrest City Clinic Company, LLC



                                                    4
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   68 of 70 Page 73 of 145
                                                               04/20/2020


          Monroe HMA Physician Management, LLC owns 100% of the membership interests of

   Debtor Monroe Diagnostic Testing Centers, LLC.

          QHG of Massillon, Inc. owns 100% of the membership interests of the following Debtors:

              Massillon Health System, LLC
              Massillon Holdings, LLC

          Massillon Health System, LLC owns 99% and Massillon Holdings, LLC owns 1% of the

   membership interests of Debtor Massillon Community Health System, LLC.

          Massillon Community Health System, LLC owns 100% of the membership interests of the

   following Debtors:

              DHSC, LLC
              Doctors Hospital Physician Services, LLC
              Massillon Physician Services, LLC

          Quorum Health Resources, LLC owns 100% of the membership interests of the following

   Debtors:

              QHR Development, LLC
              QHR Healthcare Affiliates, LLC
              QHR Intensive Resources, LLC
              QHR International, LLC
              Quorum Purchasing Advantage, LLC
              Quorum Solutions, LLC

          Triad of Oregon, LLC owns 100% of the membership interests of Debtor Springfield

   Oregon Holdings, LLC.

          Winder HMA, LLC owns 100% of the equity interests of Debtor Barrow Health Ventures,

   Inc.

          Quorum Health Investment Company, LLC owns 99% and Triad of Oregon, LLC owns

   1% of the membership interests of Debtor MWMC Holdings, LLC.

          MWMC Holdings, LLC owns 92.24% and OHR Physician Group, P.C. owns 7.76% of the

   membership interests in Debtor McKenzie-Willamette Regional Medical Center Associates, LLC.
                                                  5
                Case 20-10766-KBO
Case 1:18-cv-20394-RNS   Document 155DocEntered
                                         1 Filedon04/07/20 Page
                                                   FLSD Docket   69 of 70 Page 74 of 145
                                                               04/20/2020


          McKenzie-Willamette Regional Medical Center Associates, LLC owns 100% of the

   membership interests of Debtor McKenzie Physician Services, LLC.

          Quorum Health Investment Company, LLC owns 97.08% of the membership interests of

   Debtor Paintsville Hospital Company, LLC. The remaining 2.92% of membership interests in

   Debtor Paintsville Hospital Company, LLC are owned by physician investors.

          Red Bud Clinic Corp. owns 100% of the membership interests in Debtor Red Bud

   Physician Group, LLC.

          Red Bud Hospital Corporation owns 100% of the membership interests in Debtor Red Bud

   Illinois Hospital Company, LLC.

          Red Bud Illinois Hospital Company, LLC owns 100% of the membership interests in

   Debtor Monroe County Surgical Center, LLC.

          Waukegan Hospital Corporation owns 100% of the equity interests or membership

   interests, as applicable, of the following Debtors:

             Lindenhurst Illinois Hospital Company, LLC
             OHANI, LLC
             Waukegan Clinic Corp.
             Waukegan Illinois Hospital Company, LLC

          Waukegan Illinois Hospital Company, LLC owns 100% of the membership interests in

   Debtor Lindenhurst Surgery Center, LLC.




                                                     6
                  Case 20-10766-KBO
  Case 1:18-cv-20394-RNS   Document 155DocEntered
                                           1 Filedon04/07/20 Page
                                                     FLSD Docket   70 of 70 Page 75 of 145
                                                                 04/20/2020




 Fill in this information to identify the case:

 Debtor name         Quorum Health Corporation

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration     Consolidated List of Creditors Who Have the 50 Largest Unsecured
                                                                             Claims and Are Not Insiders and Consolidated Corporate Ownership
                                                                             Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          04/07/2020                              X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Alfred Lumsdaine
                                                                         Printed name

                                                                         Executive Vice President and Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                          Best Case Bankruptcy
      Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 76 of 145

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Quorum Health Corporation

2.   All other names debtor
     used in the last 8 years
                                  DBA QHC
     Include any assumed          DBA Quorum Health
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1573 Mallory Lane, Suite 100
                                  Brentwood, TN 37027
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Williamson                                                      Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.quorumhealth.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
         Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 77 of 145
Debtor     Quorum Health Corporation                                                                    Case number (if known)
           Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                6221

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Rider 1                                                      Relationship            Affiliate
                                                 District   Delaware                       When       4/07/20                Case number, if known



Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
         Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 78 of 145
Debtor     Quorum Health Corporation                                                                 Case number (if known)
           Name



11. Why is the case filed in        Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                           preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                     No
    real property or personal        Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                       Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                 livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                               Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                               Is the property insured?
                                                No
                                                Yes. Insurance agency
                                                            Contact name
                                                            Phone



           Statistical and administrative information

13. Debtor's estimation of          .       Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                           1,000-5,000                               25,001-50,000
    creditors                        50-99                                          5001-10,000                               50,001-100,000
                                     100-199                                        10,001-25,000                             More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                     $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities            $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                     $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion


Note: The information provided regarding number of creditors, assets, and liabilities in Items 14-16 is being provided on a consolidated basis for the entities listed
on Rider 1.




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
         Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 79 of 145
Debtor     Quorum Health Corporation                                                               Case number (if known)
           Name



           Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      04/07/2020
                                                  MM / DD / YYYY


                             X                                                                            Alfred Lumsdaine
                                 Signature of authorized representative of debtor                         Printed name

                                         Executive Vice President and Chief
                                 Title   Financial Officer




18. Signature of attorney    X                                                                             Date 04/07/2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David R. Hurst
                                 Printed name

                                 McDermott Will & Emery LLP
                                 Firm name

                                 1007 North Orange Street
                                 4th Floor
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     302-485-3900                  Email address      dhurst@mwe.com

                                 3743 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 80 of 145



                                                Rider 1

            Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

           On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
   petition in the United States Bankruptcy Court for the District of Delaware for relief under chapter
   11 of title 11 of the United States Code. The Debtors have moved for joint administration of these
   cases for procedural purposes only under the case number assigned to the chapter 11 case of Debtor
   Quorum Health Corporation.

             Quorum Health Corporation
             Ambulance Services of Forrest City, LLC
             Ambulance Services of McKenzie, Inc.
             Ambulance Services of Tooele, LLC
             Anna Clinic Corp.
             Anna Hospital Corporation
             Augusta Hospital, LLC
             Augusta Physician Services, LLC
             Barrow Health Ventures, Inc.
             Barstow Healthcare Management, Inc.
             Big Bend Hospital Corporation
             Big Spring Hospital Corporation
             Blue Island Clinic Company, LLC
             Blue Island HBP Medical Group, LLC
             Blue Island Hospital Company, LLC
             Blue Island Illinois Holdings, LLC
             Blue Ridge Georgia Holdings, LLC
             Blue Ridge Georgia Hospital Company, LLC
             Central Alabama Physician Services, Inc.
             CHS Utah Holdings, LLC
             Clinton Hospital Corporation
             Crossroads Physician Corp.
             CSRA Holdings, LLC
             Deming Clinic Corporation
             Deming Hospital Corporation
             Deming Nursing Home Company, LLC
             DHSC, LLC
             Doctors Hospital Physician Services, LLC
             Edwardsville Ambulatory Surgery Center, L.L.C.
             Evanston Clinic Corp.
             Evanston Hospital Corporation
             Fannin Regional Orthopaedic Center, Inc.
             Forrest City Arkansas Hospital Company, LLC
             Forrest City Clinic Company, LLC
             Forrest City Holdings, LLC
             Fort Payne Clinic Corp.
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 81 of 145


           Fort Payne HBP, LLC
           Fort Payne Hospital Corporation
           Fort Payne RHC Corp.
           Galesburg Hospital Corporation
           Galesburg Professional Services, LLC
           Georgia HMA Physician Management, LLC
           Granite City ASC Investment Company, LLC
           Granite City Clinic Corp.
           Granite City HBP Corp.
           Granite City Hospital Corporation
           Granite City Illinois Hospital Company, LLC
           Granite City Orthopedic Physicians Company, LLC
           Granite City Physicians Corp.
           Greenville Clinic Corp.
           Greenville Hospital Corporation
           Hamlet H.M.A, LLC
           Hamlet HMA Physician Management, LLC
           Hamlet HMA PPM, LLC
           Haven Clinton Medical Associates, LLC
           Heartland Rural Healthcare, LLC
           Hidden Valley Medical Center, Inc.
           Hospital of Barstow, Inc.
           Hospital of Louisa, Inc.
           In-Home Medical Equipment Supplies and Services, Inc.
           Jackson Hospital Corporation
           Jackson Physician Corp.
           Kentucky River HBP, LLC
           Kentucky River Physician Corporation
           King City Physician Company, LLC
           Knox Clinic Corp.
           Lindenhurst Illinois Hospital Company, LLC
           Lindenhurst Surgery Center, LLC
           Lock Haven Clinic Company, LLC
           Marion Hospital Corporation
           Massillon Community Health System LLC
           Massillon Health System, LLC
           Massillon Holdings, LLC
           Massillon Physician Services, LLC
           McKenzie Clinic Corp.
           McKenzie Physician Services, LLC
           McKenzie Tennessee Hospital Company, LLC
           McKenzie-Willamette Regional Medical Center Associates, LLC
           Memorial Management, Inc.
           Mesquite Clinic Management Company, LLC
           MMC of Nevada, LLC
           Monroe County Surgical Center, LLC
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 82 of 145


           Monroe Diagnostic Testing Centers, LLC
           Monroe HMA Physician Management, LLC
           Monroe HMA, LLC
           MWMC Holdings, LLC
           National Healthcare of Mt. Vernon, Inc.
           National Imaging of Carterville, LLC
           National Imaging of Mt. Vernon, LLC
           OHANI, LLC
           Our Healthy Circle
           Paintsville HMA Physician Management, LLC
           Paintsville Hospital Company, LLC
           Phillips Clinic Company, LLC
           Phillips Hospital Company, LLC
           QHC ARM Shared Services, LLC
           QHC Blue Island Urgent Care Holdings, LLC
           QHC California Holdings, LLC
           QHC HIM Shared Services, LLC
           QHCCS, LLC
           QHG of Massillon, Inc.
           QHR Development, LLC
           QHR Healthcare Affiliates, LLC
           QHR Intensive Resources, LLC
           QHR International, LLC
           Quorum Health Corporation Political Action Committee
           Quorum Health Foundation, Inc.
           Quorum Health Investment Company, LLC
           Quorum Health Resources, LLC
           Quorum Purchasing Advantage, LLC
           Quorum Solutions, LLC
           Red Bud Clinic Corp.
           Red Bud Hospital Corporation
           Red Bud Illinois Hospital Company, LLC
           Red Bud Physician Group, LLC
           Red Bud Regional Clinic Company, LLC
           River to River Heart Group, LLC
           San Miguel Clinic Corp.
           San Miguel Hospital Corporation
           Southern Illinois Medical Care Associates, LLC
           Springfield Oregon Holdings, LLC
           Summit Emergency Medicine, LLC
           Sunbury Clinic Company, LLC
           Sunbury Hospital Company, LLC
           Three Rivers Medical Clinics, Inc.
           Tooele Clinic Corp.
           Tooele Hospital Corporation
           Triad of Oregon, LLC
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 83 of 145


           Waukegan Clinic Corp.
           Waukegan Hospital Corporation
           Waukegan Illinois Hospital Company, LLC
           Williamston Clinic Corp.
           Williamston HBP Services, LLC
           Williamston Hospital Corporation
           Winder HMA, LLC
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 84 of 145


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                   )
    In re:                                         ) Chapter 11
                                                   )
    QUORUM HEALTH CORPORATION,                     ) Case No. 20-[_______] (___)
                                                   )
                                  Debtor.          )
                                                   )
                                                   )

             ATTACHMENT TO VOLUNTARY PETITION FOR NON-INDIVIDUALS
                   FILING FOR BANKRUPTCY UNDER CHAPTER 11

         1.     If any of the Debtor’s securities are registered under Section 12 of the Securities
   Exchange Act of 1934, the SEC file number is 001-37550.

          2.      The following financial data is the latest available information and refers to the
   debtor’s condition on February 20, 2020 (unaudited), except as set forth below:

             a.      Total assets:                                   $373,062,746.00

             b.      Total debts (including debts listed in 2.c, $1,262,336,316.00
                     below):

             c.      Debt securities held by more than 500 N/A
                     holders:

             d.      Number of shares of preferred stock:            0

             e.      Number of shares of common stock:               32,664,536 (as of March 25, 2020)

             f.      Comments, if any:                               N/A

          3.      Brief description of Debtor’s business: Quorum Health Corporation is an operator of
   general acute care hospitals and outpatient healthcare facilities in the United States.

          4.     List the name of any person who directly or indirectly owns, controls, or holds, with
   power to vote, 5% or more of the voting securities of Debtor (as of March 23, 2020): Mudrick
   Capital Management, LP, KKR & Co. Inc., York Capital Management Global Advisors LLC,
   Davidson Kempner Capital Management LP, and The Goldman Sachs Group Inc.
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 85 of 145




                      Omnibus Action by Written Consent in Lieu of a Meeting
                               of the Entities listed on Schedule A

                                              April 6, 2020

          The undersigned, being all of the members of the boards of directors or boards of managers,
  as applicable (in each case, a “Board” and collectively, the “Boards”), and the corporate members,
  managers or shareholders, as applicable (in each case, a “Controlling Entity” and collectively, the
  “Controlling Entities”), of all of the entities listed on Schedule A (each, a “Company”), hereby
  consent, in accordance with the organizational documents of each Company and applicable state
  laws, to the following actions and adopt the following resolutions with respect to each Company in
  lieu of a meeting effective as of the date hereof.

  Appointment of Chief Restructuring Officer

           WHEREAS, each Board and Controlling Entity may appoint subordinate officers and agents
  as it shall deem necessary, who shall hold their offices for such terms and shall exercise such powers
  and perform such duties as shall be determine from time to time by such Board or Controlling Entity;

         WHEREAS, each Board and Controlling Entity deems it to be in the best interests of each
  applicable Company to appoint a Chief Restructuring Officer to assist the Companies in their review,
  evaluation, and analysis of one or more strategic and/or financing transactions; and

         WHEREAS, each Board and Controlling Entity deems it to be in the best interests of each
  applicable Company to appoint Paul Rundell as its Chief Restructuring Officer.

          NOW THEREFORE BE IT RESOLVED, Paul Rundell, be, and hereby is, appointed to serve
  as the Chief Restructuring Officer of the Companies for such a term, and shall exercise such powers
  and perform such duties as shall be determined by the Boards and Controlling Entities, and in
  accordance with the terms and conditions of that certain engagement letter, dated as of December 9,
  2019, by and among the Companies and Alvarez & Marsal North America, LLC (“A&M”), as may
  be amended from time to time.

  Chapter 11 Filing

         WHEREAS, each Board and Controlling Entity has considered presentations by the financial
  and legal advisors of each of the Companies regarding the liabilities and liquidity situation of each
  of the Companies, the strategic alternatives available to it, and the effect of the foregoing on each
  Company’s business;

         WHEREAS, each Board and Controlling Entity has had the opportunity to consult with the
  financial and legal advisors of the Companies and fully consider each of the strategic alternatives
  available to the Companies; and

          WHEREAS, each Board and Controlling Entity has had the opportunity to consult with the
  financial and legal advisors of the Companies and review the chapter 11 of title 11 of the United
                                                     1
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 86 of 145




  States Code (the “Bankruptcy Code”) preparation materials provided by the financial and legal
  advisors, and each Board and Controlling Entity recommends the adoption of these resolutions.

           NOW, THEREFORE, BE IT RESOLVED, that in the business judgment of each Board and
  Controlling Entity, it is desirable and in the best interests of each Company (including a consideration
  of its creditors and other parties in interest) that each Company shall be, and hereby is, authorized to
  file, or cause to be filed, a voluntary petition for relief (each a “Chapter 11 Case” and collectively,
  the “Chapter 11 Cases”) under the provisions of chapter 11 of title 11 of the Bankruptcy Code in the
  United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) and any other
  petition for relief or recognition or other order that may be desirable under applicable law in the
  United States;

            FURTHER RESOLVED, that the Chief Executive Officer, any Vice President, any
  Assistant Vice President, Chief Financial Officer, Treasurer, General Counsel, Secretary or Assistant
  Secretary, any Manager, any Director, or any other duly appointed officer or other person acting at
  the direction of the foregoing officers of each Company (collectively, the “Authorized Signatories”),
  acting alone or with one or more other Authorized Signatories be, and they hereby are, authorized,
  empowered, and directed to execute and file on behalf of each Company all petitions, schedules, lists
  and other motions, papers, or documents, and to take any and all actions that they deem necessary,
  proper or convenient to obtain such relief, including, without limitation, any action necessary to
  maintain the ordinary course operation of each Company’s business; and

            FURTHER RESOLVED, that all acts and deeds previously performed by any of the
  officers of the Companies prior to the adoption of the foregoing recitals and resolutions that are
  within the authority conferred by the foregoing recitals and resolutions, are hereby ratified,
  confirmed, and approved in all respects as the authorized acts and deeds of the Companies.

   Entry into Restructuring Support Agreement and Solicitation of the Plan

           WHEREAS, each Board and Controlling Entity reviewed and considered presentations by
   the financial and legal advisors of each Company regarding the advantages and disadvantages to
   each Company soliciting acceptances of the Debtors’ Joint Prepackaged Chapter 11 Plan of
   Reorganization contemplated by the Restructuring Support Agreement (as may be amended or
   modified from time to time and including all exhibits and supplements thereto, the “Plan”); and

            WHEREAS, each Board and Controlling Entity had the opportunity to consult with the
  financial and legal advisors of the Companies and fully considered each of the strategic alternatives
  to the Plan.

            NOW, THEREFORE, BE IT RESOLVED, that in the business judgment of each Board
  and Controlling Entity, it is desirable and in the best interests of each Company, its equityholders,
  its creditors, and other parties in interest to enter into the Restructuring Support Agreement and to
  commence solicitation of the Plan pursuant to sections 1125(g) and 1126(b) of the Bankruptcy Code
  and rule 3018(b) of the Federal Rules of Bankruptcy Procedure, and that each Company’s
  performance of its obligations under the Restructuring Support Agreement and the solicitation of
  votes in favor of the Plan be and hereby is, in all respects, authorized and approved;

                                                      2
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 87 of 145




            FURTHER RESOLVED, that the Authorized Signatories, acting alone or with one or more
  other Authorized Signatories be, and they hereby are, authorized, empowered, and directed to
  execute the Restructuring Support Agreement on behalf of the Companies, perform all the
  transactions contemplated thereby, including commencing solicitation of the Plan;

            FURTHER RESOLVED, that each Board and Controlling Entity hereby authorizes and
  approves in all respects, the Plan and all actions contemplated under the Plan including: (1) adoption
  or assumption, as applicable, of the agreements with existing management; (2) selection of the
  directors, managers, and officers for the Reorganized Debtors (as defined therein);
  (3) implementation of the Restructuring Transactions (as defined therein); and (4) all other actions
  contemplated under the Plan (whether to occur before, on, or after the date hereof), including,
  without limitation, any sale of other disposition of Galesburg (as defined therein) by Quorum (as
  defined therein) or Reorganized Quorum (as defined therein), as applicable. Furthermore, the
  Authorized Signatories of the Companies are hereby authorized to issue, execute, and deliver the
  agreements, documents, securities, and instruments contemplated under the Plan (or necessary or
  desirable to effect the transactions contemplated under the Plan) in the name of and on behalf of the
  Companies, including the Equity Investment Commitment Agreement, the New Shareholders
  Agreement, in each case as defined in the Plan or Plan Supplement and any and all other agreements,
  documents, securities, and instruments relating to the foregoing.

  Retention of Professionals

         WHEREAS, each Board and Controlling Entity has considered presentations by the financial
  and legal advisors of each Company regarding the retention of such financial and legal advisors by
  each Company.

           NOW, THEREFORE, BE IT RESOLVED, that each of the Authorized Signatories be, and
  hereby is, authorized, empowered and directed to employ the law firm of McDermott Will & Emery
  LLP (“McDermott”) as general bankruptcy counsel to represent and assist each Company in carrying
  out its duties under the Bankruptcy Code, and to take any and all actions to advance each Company’s
  rights and obligations, including filing any motions, objections, replies, applications, or pleadings;
  and in connection therewith, each of the Authorized Signatories, with power of delegation, is hereby
  authorized, empowered and directed to execute appropriate retention agreements, pay appropriate
  retainers and fees, and to cause to be filed an appropriate application for authority to retain the
  services of McDermott;

         FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered and directed to employ A&M as financial advisor to represent and assist each
  Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
  advance each of each Company’s rights and obligations; and in connection therewith, each of the
  Authorized Signatories, with power of delegation, is hereby authorized, empowered, and directed to
  execute appropriate retention agreements, pay appropriate retainers and fees, and to cause to be filed
  an appropriate application for authority to retain the services of A&M;



                                                     3
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 88 of 145




          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered and directed to employ the firm of KPMG LLP (“KPMG”) as tax consultant
  to represent and assist each Company in carrying out its duties under the Bankruptcy Code, and to
  take any and all actions to advance each of each Company’s rights and obligations; and in connection
  therewith, each of the Authorized Signatories, with power of delegation, is hereby authorized,
  empowered, and directed to execute appropriate retention agreements, pay appropriate retainers and
  fees, and to cause to be filed an appropriate application for authority to retain the services of KPMG;

          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered and directed to employ the firm of MTS Health Partners, LP (“MTS”) as
  investment banker to represent and assist each Company in carrying out its duties under the
  Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
  obligations; and in connection therewith, each of the Authorized Signatories, with power of
  delegation, is hereby authorized, empowered, and directed to execute appropriate retention
  agreements, pay appropriate retainers and fees, and to cause to be filed an appropriate application
  for authority to retain the services of MTS;

          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered and directed to employ the firm of Epiq Corporate Restructuring, LLC
  (“Epiq”) as notice and claims agent to represent and assist each Company in carrying out its duties
  under the Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
  obligations; and in connection therewith, each of the Authorized Signatories, with power of
  delegation, is hereby authorized, empowered, and directed to execute appropriate retention
  agreements, pay appropriate retainers and fees, and to cause to be filed appropriate applications for
  authority to retain the services of Epiq;

         FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized, empowered, and directed to employ any other professionals to assist each Company in
  carrying out its duties under the Bankruptcy Code; and in connection therewith, each of the
  Authorized Signatories, with power of delegation, is hereby authorized, empowered and directed to
  execute appropriate retention agreements, pay appropriate retainers and fees, and to cause to be filed
  an appropriate application for authority to retain the services of any other professionals as necessary,
  proper or convenient; and

          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is, with the
  power of delegation, authorized, empowered, and directed to execute and file all petitions, schedules,
  motions, lists, applications, pleadings, and other papers, and, in connection therewith, to employ and
  retain all assistance by legal counsel, accountants, financial advisors, and other professionals and to
  take and perform any and all further acts and deeds that each of the Authorized Signatories deem
  necessary, proper, or desirable in connection with each Company’s Chapter 11 Case, with a view to
  the successful prosecution of such case.

  Debtor-in-Possession Financing, Cash Collateral, and Adequate Protection

         WHEREAS, each Company is party to that certain (i) ABL Credit Agreement, dated as of
  April 19, 2016, providing access to a credit facility (the “Prepetition ABL Facility”) with the lenders

                                                      4
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 89 of 145




  party thereto and UBS AG, as administrative agent (the “Prepetition ABL Agent”) and (ii) Credit
  Agreement, dated as of April 29, 2016, providing access to a revolving credit facility and a term
  credit facility (collectively, the “Prepetition Credit Facility”) with the lenders party thereto and Credit
  Suisse AG, as administrative agent (the “Prepetition Agent”);

          WHEREAS, reference is made to that certain debtor-in-possession credit agreement (together
  with any and all exhibits, schedules, and annexes thereto, the “DIP Credit Agreement”) providing
  for a junior secured super-priority credit facility of up to $100 million in the aggregate (together with
  all exhibits, schedules, and annexes thereto, as amended, amended and restated, supplemented or
  otherwise modified from time to time, the “DIP Facility”) dated as of, or about, the date hereof, among
  the Borrower (as defined therein) and certain subsidiaries who were guarantors on preexisting
  indebtedness, the lenders listed therein and party thereto from time to time (the “DIP Lenders”) and
  the administrative agent thereto (the “DIP Agent”), that sets forth the terms and conditions of the
  debtor-in-possession credit financing to be provided to the Companies by the DIP Lenders;

           NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board or Controlling
  Entity of each Company, each Company will receive benefits from the DIP Credit Agreement and
  the loans contemplated thereunder, and it is desirable and in the best interest of each Company, each
  Company’s equityholders, creditors, and other parties in interest that the form, terms, and provisions
  of (i) that certain DIP Credit Agreement and (ii) the Loan Documents (as defined in the DIP Credit
  Agreement) to which any and all of the Companies are a party, all other documents, agreements,
  instruments or certificates, intellectual property security agreements, joinders, and consents to be
  executed, delivered, or filed by each Company in connection therewith, and the transactions
  contemplated by the DIP Credit Agreement and the other Loan Documents (in each case including,
  without limitation, the borrowings and other extensions of credit thereunder, and the guaranties,
  liabilities, obligations, security interest granted and notes issued, if any, in connection therewith) be,
  and hereby are, authorized, adopted, and approved in substantially the form presented to the Board
  or Controlling Entity of each Company, together with such changes as may be approved by the
  Authorized Signatories executing and delivering the same, such approval to be conclusively
  evidenced by such Authorized Signatory’s execution and delivery thereof;

          FURTHER RESOLVED, that the Board or Controlling Entity of each Company has
  determined that it is necessary and in the best interest of each such Company’s business and affairs,
  each Company’s equityholders, creditors, and other parties in interest that the form, terms, and
  provisions of (i) that certain DIP Credit Agreement, in substantially the form presented to each Board
  or Controlling Entity of each Company, to execute, deliver, and perform the DIP Credit Agreement
  and (ii) the other Loan Documents to which it is a party, to perform such Company’s obligations
  thereunder and to consummate the transactions contemplated thereby, including, without limitation,
  any borrowings, the performance of any guarantees and the granting of any security interests and
  liens, and each Company’s execution and delivery of, and the incurrence and performance of its
  obligations in connection with the DIP Credit Agreement, including without limitation, the guarantee
  of and pledging of assets to secure the Obligations (as defined in the DIP Credit Agreement)
  thereunder, and any other Loan Document to which it is a party, and the consummation of the
  transactions contemplated thereby or entered into in connection with the Loan Documents, including,
  without limitation, any borrowing by any Company under the Loan Documents, are hereby, in all
  respects, authorized and approved;
                                                       5
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 90 of 145




          FURTHER RESOLVED, that each Company will obtain benefits from (a) the use of
  collateral, including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code
  (the “Cash Collateral”), which is security for certain prepetition secured lenders (collectively, the
  “Prepetition Secured Lenders”) under the Prepetition ABL Facility and/or the Prepetition Credit
  Facility, and (b) the incurrence of debtor-in-possession financing obligations pursuant to the DIP
  Facility (collectively, the “DIP Financing”);

         FURTHER RESOLVED, that in order to use and obtain the benefits of (a) the DIP Financing
  and (b) the Cash Collateral, and in accordance with section 363 of the Bankruptcy Code, each
  Company will provide certain liens, claims, and adequate protection to the Prepetition Secured
  Lenders and to the DIP Lenders to secure the obligations of the Companies under the DIP Facility
  (such obligations, the “DIP Obligations”) as documented in a proposed order in interim and final
  form (the “DIP Orders”), authorizing and approving the DIP Credit Agreement, the other Loan
  Documents, and the transactions thereby, and submitted for approval to the Bankruptcy Court;

          FURTHER RESOLVED, that the form, terms, and provisions of the DIP Orders to which
  each Company is or will be subject, and the actions and transactions contemplated thereby are hereby
  authorized, adopted, and approved, and each of the Authorized Signatories of each Company be, and
  hereby is, authorized and empowered, in the name of and on behalf of each Company, to take such
  actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform, and
  cause the performance of, each DIP Order and such other agreements, certificates, instruments,
  receipts, petitions, motions, or other papers or documents relating to the transactions contemplated
  thereby to which each Company is or will be a party, including, but not limited to, any security
  agreements, pledge agreements, guaranty agreement, assignment documents, notices, financing
  statements, mortgages, intellectual property filings, tax affidavits, fee letters and other instruments
  as the DIP Agent or requisite DIP Lenders may reasonably request or as may be necessary or
  appropriate to create, preserve and perfect the liens of the DIP Agent or the Prepetition ABL Agent
  and/or the Prepetition Agent, purported or required pursuant to any of the transaction documents to
  be created in the Collateral (as defined in the DIP Credit Agreement (or similar term defined
  therein)), such agreements with third parties (including, without limitation, bank agency agreements,
  lockbox agreements, control agreements, landlord agreements and warehouse letters) relating to the
  Collateral, any swap contracts or hedging agreements and such other loan documents, guarantees,
  instruments, certificates and documents as may be reasonably requested by the DIP Agent, the
  requisite DIP Lenders or required by the DIP Orders, DIP Credit Agreement or any of the foregoing
  (collectively with the DIP Orders, the “DIP Documents”), with such changes, additions, and
  modifications thereto as any Authorized Signatory executing the same shall approve, such approval
  to be conclusively evidenced by such Authorized Signatory’s execution and delivery thereof;

         FURTHER RESOLVED, that the incurrence of the liabilities and obligations arising from
  each DIP Order and each DIP Document by each Company party thereto, (i) is necessary and
  convenient to the conduct, promotion and attainment of the business of the Companies, and (ii) may
  reasonably be expected to benefit the Companies, directly or indirectly;

        FURTHER RESOLVED, that each Company, as debtor and debtors-in-possession under the
  Bankruptcy Code be, and hereby is, authorized to incur the DIP Obligations, including the borrowing

                                                     6
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 91 of 145




  of the loans under the DIP Credit Agreement, and other obligations related to the DIP Financing and
  to undertake any and all related transactions on substantially the same terms as contemplated under
  the DIP Documents, including guaranteeing the DIP Obligations and assigning, transferring,
  pledging and granting to the DIP Agent or the Prepetition ABL Agent and/or the Prepetition Agent,
  for the ratable benefit of the respective or applicable Secured Parties (as defined in the DIP Credit
  Agreement (or similar term defined therein)), a security interest in all or substantially all the assets
  of such Company, as collateral security for the prompt and complete payment and performance
  when due of the DIP Obligations under the DIP Credit Agreement, the DIP Orders, and the other
  DIP Documents to which such Company is a party or which it is subject to (collectively, the “DIP
  Transactions”);

          FURTHER RESOLVED, that each of the Authorized Signatories of each Company, acting
  alone or with one or more other Authorized Signatories, be, and hereby is, authorized, directed and
  empowered in the name of, and on behalf of, each Company, as debtors and debtors-in-possession,
  to take such actions as in their discretion is determined to be necessary, desirable, or appropriate to
  execute the DIP Transactions, including the negotiation, execution and delivery of: (a) the DIP
  Documents; (b) such other instruments, certificates, notices, assignments, and other documents,
  including, without limitation, any amendments to any DIP Documents, as may be reasonably
  requested by the DIP Agent; and (c) such forms of deposit account control agreements, officer’s
  certificates, and compliance certificates as may be required by the DIP Documents, in the name of
  and on behalf of each Company, with such changes therein as shall be approve by the Authorized
  Signatories executing the same, with such execution by said Authorized Signatory to constitute
  conclusive evidence of his or her approval of the terms thereof, including any departures therein from
  any form presented to the Boards and Controlling Entities;

          FURTHER RESOLVED, that each of the Authorized Signatories of each Company, acting
  alone or with one or more other Authorized Signatories, be, and hereby is, authorized, directed and
  empowered in the name of, and on behalf of, each Company, as debtors and debtors-in-possession,
  to guarantee the DIP Obligations under the DIP Documents and to assign, transfer, pledge and grant
  to the DIP Agent or the Prepetition ABL Agent and/or the Prepetition Agent, for the ratable benefit
  of the respective or applicable Secured Parties (as defined in the DIP Credit Agreement (or similar
  term defined therein)), a security interest in all or substantially all the assets of such Company, as
  collateral security for the prompt and complete payment and performance when due of the DIP
  Obligations under the DIP Credit Agreement, the DIP Orders, and the other DIP Documents to which
  such Company is a party or which it is subject to and to take or cause to be taken any such actions as
  may be necessary, appropriate or desirable to cause the Companies to create, perfect and maintain a
  security interest in the Companies’ property or assets constituting Collateral as described or
  contemplated in the DIP Documents;

          FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized and empowered to take all actions or to not take any action in the name of each Company
  with respect to the transactions contemplated by these resolutions, whether existing now or in the
  future, in each case, as such Authorized Signatory shall deem necessary or desirable in such
  Authorized Signatory’s reasonable business judgment, including without limitation, the
  authorization of resolutions and agreements necessary to authorize the execution, delivery and
  performance pursuant to the DIP Documents (including, without limitation, certificates, affidavits,

                                                      7
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 92 of 145




  financing statements, notices, reaffirmations and amendments and restatements thereof or relating
  thereto) as may be necessary, appropriate or convenient to effectuate the purposes of the transactions
  contemplated therein;

           FURTHER RESOLVED, that each of the Authorized Signatories of each Company be, and
  hereby is, authorized, directed, and empowered in the name of, and on behalf of, each Company to
  file, or to authorize the DIP Agent to file, any Uniform Commercial Code (the “UCC”) financing
  statements, any other equivalent filings, any intellectual property filings and recordation, and any
  necessary assignments for security or other documents in the name each Company that the DIP Agent
  or the Prepetition ABL Agent and/or the Prepetition Agent deem necessary or appropriate to perfect
  any lien or security interest granted under the DIP Orders and the DIP Documents, including any
  such UCC financing statement containing a generic description of collateral, such as “all assets,” “all
  property now or hereafter acquired” and other similar descriptions of like import, and to execute and
  deliver, and to record or authorize the recording of, such mortgages and deeds of trust in respect of
  real property of each Company and such other filings in respect of intellectual and other property of
  each Company, in each case as the DIP Agent or the Prepetition ABL Agent and/or the Prepetition
  Agent may reasonably request to perfect the security interests of the DIP Agent or the Prepetition
  ABL Agent and/or the Prepetition Agent under the DIP Orders or any of the other DIP Documents;

          FURTHER RESOLVED, that the pledge by the Companies, of the Pledged Collateral (as
  defined in the DIP Credit Agreement or related security or pledge agreements (or similar term
  defined therein)) held by it, the transfer of such Pledged Collateral to the DIP Agent and any transfer
  from to time by the DIP Agent to any other person pursuant to the exercise of any rights under any
  collateral document and all steps required of any subsidiaries of the Companies to give effect to such
  pledge and transfers, including the issuance of certificates of ownership and the entering of the names
  of any transferees onto such subsidiaries’ equity holder registers, are hereby approved; and that each
  of the Authorized Signatories of each of the Companies is hereby authorized, empowered and directed
  on behalf of such applicable Company, to execute and deliver any such other transfer documents or
  instruments;

          FURTHER RESOLVED, that each of the Authorized Signatories of each Company be, and
  hereby is, authorized, directed, and empowered in the name of, and on behalf of, each Company to
  take all such further actions, including, without limitation, to pay all fees and expenses payable in
  accordance with the terms of the DIP Documents, to arrange for and enter into supplemental
  agreements, amendments, instruments, certificates or documents relating to the transactions
  contemplated by any of the DIP Documents and to execute and deliver all such supplemental
  agreements, amendments, instruments, certificates or documents in the name and on behalf of each
  of the Companies, which shall in their sole judgment be necessary, proper or advisable in order to
  perform such Companies’ obligations under of in connection with any of the DIP Documents and
  the transactions contemplated therein (execution by such Authorized Signatory to constitute
  conclusive evidence of such judgment), and to carry out fully the intent of the foregoing resolution.
  The performance of any such further act or thing and the execution of any such document or
  instrument by any of the Authorized Signatories of the Companies pursuant to these resolutions shall
  be conclusive evidence that the same have been authorized and approved by the Companies in every
  respect; and

                                                     8
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 93 of 145




           FURTHER RESOLVED, that each of the Authorized Signatories be, and hereby is,
  authorized to execute and deliver to the DIP Agent or the Prepetition ABL Agent and/or the
  Prepetition Agent, as applicable, and to perform the applicable Company’s obligations under, all
  other documents, certificates, instruments, agreements and writings including any interest rate
  swaps, caps, collars or similar hedging agreement and any financing statements (or amendments
  thereto) that may be contemplated by, or required in connection with, the DIP Documents, these
  resolutions and the transactions described herein and therein, and to do all such acts and things as
  any person hereinafter authorized to execute such documents on behalf of such Company determines
  to be necessary or advisable in connection with or as contemplated by, or for the purpose of giving
  effect to, or carrying out the provisions of, the DIP Documents, such determination to be conclusively
  evidenced by such person’s signature thereon or completion thereof, as applicable.

  General Resolutions

         NOW, THEREFORE, BE IT RESOLVED, that the Authorized Signatories of each of the
  Companies be, and each of them hereby is, authorized, empowered, and directed to execute,
  acknowledge, verify, deliver, and file any and all such other agreements, documents, instruments,
  and certificates and to take such other actions as may be necessary, proper or appropriate in order to
  carry out the intent and purposes of the foregoing resolutions;

         FURTHER RESOLVED, that each Board or Controlling Entity of each Company has
  received sufficient notices of the actions and transactions relating to the matters contemplated by the
  foregoing resolutions, as may be required by the organizational documents of each Company, or
  hereby waive any right to have received such notice;

          FURTHER RESOLVED, that each of the members of the board of managers or board of
  directors, the member, or the managing member, as applicable, hereby irrevocably waives notice of
  the time, place, and purposes of the meeting and any adjournments thereof, to the extent such notice
  is required by the applicable organizational documents of each Company;

          FURTHER RESOLVED, that any and all actions heretofore or hereafter taken and expenses
  incurred in the name of and on behalf of any Company by any officer, director or other Authorized
  Signatory of any Company in connection with or related to the matters set forth or contemplated by
  the foregoing resolutions be, and they hereby are, approved, ratified, and confirmed in all respects
  as fully as if such actions had been presented to the Boards and Controlling Entities for approval
  prior to such actions being taken; and

         FURTHER RESOLVED, that an Authorized Signatory of the Companies is hereby
  authorized to certify to third parties with respect to adoption of these resolutions in the form and
  substance satisfactory to them.

                                  [Remainder of page intentionally left blank]




                                                     9
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 94 of 145




         The undersigned agree that this Omnibus Action by Written Consent in Lieu of a Meeting of
  the Boards and Controlling Entities shall be added to the corporate records of each Company and
  made a part thereof, and the undersigned further agree that the resolutions set forth hereinabove shall
  have the same force and effect as if adopted at a meeting duly noticed and held, pursuant to each
  Company’s organizational documents and the applicable laws of the jurisdiction in which such
  Company is organized. Facsimile, scanned, or electronic signatures shall be acceptable as originals.

                                        [Signature pages follow]




                                                    10
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 95 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 96 of 145




        IN WITNESS WHEREOF, the undersigned has executed this Omnibus Action by Written
  Consent as of the date first written above.


                                             BOARD OF DIRECTORS OF AMBULANCE
                                             SERVICES OF TOOELE, LLC; ANNA
                                             CLINIC CORP.; ANNA HOSPITAL
                                             CORPORATION; BARSTOW
                                             HEALTHCARE MANAGEMENT, INC.; BIG
                                             BEND HOSPITAL CORPORATION; BLUE
                                             RIDGE GEORGIA HOLDINGS, LLC; BLUE
                                             RIDGE GEORGIA HOSPITAL COMPANY,
                                             LLC; CHS UTAH HOLDINGS, LLC;
                                             CROSSROADS PHYSICIAN CORP.;
                                             DEMING CLINIC CORPORATION;
                                             DEMING HOSPITAL CORPORATION;
                                             DEMING NURSING HOME COMPANY,
                                             LLC; EDWARDSVILLE AMBULATORY
                                             SURGERY CENTER, LLC; EVANSTON
                                             CLINIC CORP.; EVANSTON HOSPITAL
                                             CORPORATION; FANNIN REGIONAL
                                             ORTHOPAEDIC CENTER, INC.; FORREST
                                             CITY HOLDINGS, LLC; FORT PAYNE
                                             CLINIC CORP.; FORT PAYNE HBP, LLC;
                                             FORT PAYNE HOSPITAL
                                             CORPORATION; FORT PAYNE RHC
                                             CORP.; GALESBURG HOSPITAL
                                             CORPORATION; GALESBURG
                                             PROFESSIONAL SERVICES, LLC;
                                             GRANITE CITY ASC INVESTMENT
                                             COMPANY, LLC; GRANITE CITY CLINIC
                                             CORP.; GRANITE CITY HBP CORP.;
                                             GRANITE CITY HOSPITAL
                                             CORPORATION; GRANITE CITY
                                             PHYSICIANS CORP.; HIDDEN VALLEY
                                             MEDICAL CENTER, INC.; HOSPITAL OF
                                             BARSTOW, INC.; HOSPITAL OF LOUISA,
                                             INC.; IN-HOME MEDICAL EQUIPMENT
                                             SUPPLIES AND SERVICES, INC.;
                                             JACKSON HOSPITAL CORPORATION;
                                             JACKSON PHYSICIAN CORP.;
                                             KENTUCKY RIVER HBP, LLC;
                                             KENTUCKY RIVER PHYSICIAN
                                             CORPORATION; KING CITY PHYSICIAN
                                             COMPANY, LLC; KNOX CLINIC CORP.;
                                             LINDENHURST SURGERY CENTER, LLC;

                 [SIGNATURE PAGE TO OMNIBUS ACTION BY WRITTEN CONSENT]
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 97 of 145




                                          MARION HOSPITAL CORPORATION;
                                          MEMORIAL MANAGEMENT INC.;
                                          MESQUITE CLINIC MANAGEMENT
                                          COMPANY, LLC; MONROE COUNTY
                                          SURGICAL CENTER, LLC; MWMC
                                          HOLDINGS, LLC; NATIONAL
                                          HEALTHCARE OF MT. VERNON, INC.;
                                          NATIONAL IMAGING OF CARTERVILLE,
                                          LLC; NATIONAL IMAGING OF MOUNT
                                          VERNON, LLC; OHANI, LLC; OUR
                                          HEALTHY CIRCLE; PAINTSVILLE HMA
                                          PHYSICIAN MANAGEMENT, LLC;
                                          PHILLIPS CLINIC COMPANY, LLC;
                                          PHILLIPS HOSPITAL COMPANY, LLC;
                                          QHC ARM SHARED SERVICES, LLC; QHC
                                          CALIFORNIA HOLDINGS, LLC; QHC HIM
                                          SHARED SERVICES, LLC; QHCCS, LLC;
                                          QHR DEVELOPMENT, LLC; QHR
                                          HEALTHCARE AFFILIATES, LLC; QHR
                                          INTENSIVE RESOURCES, LLC; QHR
                                          INTERNATIONAL, LLC; QUORUM
                                          HEALTH FOUNDATION; QUORUM
                                          HEALTH INVESTMENT COMPANY, LLC;
                                          QUORUM HEALTH RESOURCES, LLC;
                                          QUORUM PURCHASING ADVANTAGE,
                                          LLC; QUORUM SOLUTIONS, LLC; RED
                                          BUD CLINIC CORP.; RED BUD HOSPITAL
                                          CORPORATION; RED BUD PHYSICIAN
                                          GROUP, LLC; RED BUD REGIONAL
                                          CLINIC COMPANY, LLC; SAN MIGUEL
                                          CLINIC CORP.; SAN MIGUEL HOSPITAL
                                          CORPORATION; SUMMIT EMERGENCY
                                          MEDICINE, LLC; THREE RIVERS
                                          MEDICAL CLINICS, INC.; TOOELE
                                          CLINIC CORP.; TOOELE HOSPITAL
                                          CORPORATION; WAUKEGAN CLINIC
                                          CORP.; WAUKEGAN HOSPITAL
                                          CORPORATION; WILLIAMSTON CLINIC
                                          CORP.; WILLIAMSTON HBP SERVICES,
                                          LLC; AND WILLIAMSTON HOSPITAL
                                          CORPORATION




                [SIGNATURE PAGE TO OMNIBUS ACTION BY WRITTEN CONSENT]
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 98 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 99 of 145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 100 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 101 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 102 of
                                     145



       IN WITNESS WHEREOF, the undersigned has executed this Omnibus Action by Written
 Consent as of the date first written above.


                                   QUORUM HEALTH CORPORATION:
                                   as sole member of Blue Island Illinois Holdings, LLC; Blue
                                   Ridge Georgia Holdings, LLC; CHS Utah Holdings, LLC;
                                   Deming Nursing Home Company, LLC; Fort Payne HBP,
                                   LLC; Galesburg Professional Services, LLC; Haven Clinton
                                   Medical Associates, LLC; Kentucky River HBP, LLC; King
                                   City Physician Company, LLC; Lock Haven Clinic
                                   Company, LLC; McKenzie Tennessee Hospital Company,
                                   LLC; National Imaging of Mount Vernon, LLC; Our
                                   Healthy Circle; QHC California Holdings, LLC; QHCCS,
                                   LLC; Quorum Health Corporation Political Action
                                   Committee; Quorum Health Foundation; Quorum Health
                                   Investment Company, LLC; Red Bud Regional Clinic
                                   Company, LLC; Summit Emergency Medicine, LLC;
                                   Sunbury Clinic Company, LLC; Sunbury Hospital
                                   Company, LLC; and Williamston HBP Services, LLC; and
                                   as sole shareholder of Ambulance Services of McKenzie,
                                   Inc.; Anna Clinic Corp.; Anna Hospital Corporation; Big
                                   Bend Hospital Corporation; Big Spring Hospital
                                   Corporation; Central Alabama Physician Services, Inc.;
                                   Clinton Hospital Corporation; Crossroads Physician
                                   Corp.; Deming Clinic Corporation; Deming Hospital
                                   Corporation; Evanston Clinic Corp.; Evanston Hospital
                                   Corporation; Fort Payne Clinic Corp.; Fort Payne Hospital
                                   Corporation; Fort Payne RHC Corp.; Galesburg Hospital
                                   Corporation; Granite City Clinic Corp.; Granite City
                                   Hospital Corporation; Granite City Physicians Corp.;
                                   Greenville Clinic Corp.; Greenville Hospital Corporation;
                                   Hospital of Louisa, Inc.; Jackson Hospital Corporation;
                                   Jackson Physician Corp.; Kentucky River Physician
                                   Corporation; Knox Clinic Corp.; Marion Hospital
                                   Corporation; McKenzie Clinic Corp.; Memorial
                                   Management Inc.; National Healthcare of Mt. Vernon, Inc.;
                                   Red Bud Clinic Corp.; Red Bud Hospital Corporation; San
                                   Miguel Clinic Corp.; San Miguel Hospital Corporation;
                                   Three Rivers Medical Clinics, Inc.; Tooele Clinic Corp.;
                                   Tooele Hospital Corporation; Waukegan Hospital
                                   Corporation; Williamston Clinic Corp.; and Williamston
                                   Hospital Corporation




                [SIGNATURE PAGE TO OMNIBUS ACTION BY WRITTEN CONSENT]
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 103 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 104 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 105 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 106 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 107 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 108 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 109 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 110 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 111 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 112 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 113 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 114 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 115 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 116 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 117 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 118 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 119 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 120 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 121 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 122 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 123 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 124 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 125 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 126 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 127 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 128 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 129 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 130 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 131 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 132 of
                                     145
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 133 of
                                     145



  GRANITE CITY HBP CORP.
  GRANITE CITY HOSPITAL CORPORATION
  GRANITE CITY ILLINOIS HOSPITAL COMPANY, LLC
  GRANITE CITY ORTHOPEDIC PHYSICIANS COMPANY, LLC
  GRANITE CITY PHYSICIANS CORP.
  GREENVILLE CLINIC CORP
  GREENVILLE HOSPITAL CORPORATION
  HAMLET H.M.A., LLC
  HAMLET HMA PHYSICIAN MANAGEMENT, LLC
  HAMLET HMA PPM, LLC
  HAVEN CLINTON MEDICAL ASSOCIATES, LLC
  HEARTLAND RURAL HEALTHCARE, LLC
  HIDDEN VALLEY MEDICAL CENTER, INC.
  HOSPITAL OF BARSTOW, INC.
  HOSPITAL OF LOUISA, INC.
  IN-HOME MEDICAL EQUIPMENT SUPPLIES AND SERVICES, INC.
  JACKSON HOSPITAL CORPORATION
  JACKSON PHYSICIAN CORP.
  KENTUCKY RIVER HBP, LLC
  KENTUCKY RIVER PHYSICIAN CORPORATION
  KING CITY PHYSICIAN COMPANY, LLC
  KNOX CLINIC CORP.
  LINDENHURST ILLINOIS HOSPITAL COMPANY, LLC
  LINDENHURST SURGERY CENTER, LLC
  LOCK HAVEN CLINIC COMPANY, LLC
  MARION HOSPITAL CORPORATION
  MASSILLON COMMUNITY HEALTH SYSTEM LLC
  MASSILLON HEALTH SYSTEM LLC
  MASSILLON HOLDINGS, LLC
  MASSILLON PHYSICIAN SERVICES, LLC
  MCKENZIE CLINIC CORP.
  MCKENZIE PHYSICIAN SERVICES, LLC
  MCKENZIE TENNESSEE HOSPITAL COMPANY, LLC
  MCKENZIE-WILLAMETTE REGIONAL MEDICAL CENTER ASSOCIATES, LLC
  MEMORIAL MANAGEMENT, INC.
  MESQUITE CLINIC MANAGEMENT COMPANY, LLC
  MMC OF NEVADA, LLC
  MONROE COUNTY SURGERY CENTER, LLC
  MONROE DIAGNOSTIC TESTING CENTERS, LLC
  MONROE HMA PHYSICIAN MANAGEMENT, LLC
  MONROE HMA, LLC
  MWMC HOLDINGS, LLC
  NATIONAL HEALTHCARE OF MT. VERNON, INC.
  NATIONAL IMAGING OF CARTERVILLE, LLC
  NATIONAL IMAGING OF MOUNT VERNON, LLC
  OHANI, LLC

                 [SCHEDULE A TO OMNIBUS ACTION BY WRITTEN CONSENT]
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 134 of
                                     145



  OUR HEALTHY CIRCLE
  PAINTSVILLE HMA PHYSICIAN MANAGEMENT, LLC
  PAINTSVILLE HOSPITAL COMPANY, LLC
  PHILLIPS CLINIC COMPANY, LLC
  PHILLIPS HOSPITAL COMPANY, LLC
  QHC ARM SHARED SERVICES, LLC
  QHC BLUE ISLAND URGENT CARE HOLDINGS, LLC
  QHC CALIFORNIA HOLDINGS, LLC
  QHC HIM SHARED SERVICES, LLC
  QHCCS, LLC
  QHG OF MASSILLON, INC.
  QHR DEVELOPMENT, LLC
  QHR HEALTHCARE AFFILIATES, LLC
  QHR INTENSIVE RESOURCES, LLC
  QHR INTERNATIONAL, LLC
  QUORUM HEALTH CORPORATION
  QUORUM HEALTH CORPORATION POLITICAL ACTION COMMITTEE
  QUORUM HEALTH FOUNDATION, INC.
  QUORUM HEALTH INVESTMENT COMPANY, LLC
  QUORUM HEALTH RESOURCES, LLC
  QUORUM PURCHASING ADVANTAGE, LLC
  QUORUM SOLUTIONS, LLC
  RED BUD CLINIC CORP.
  RED BUD HOSPITAL CORPORATION
  RED BUD ILLINOIS HOSPITAL COMPANY, LLC
  RED BUD PHYSICIAN GROUP, LLC
  RED BUD REGIONAL CLINIC COMPANY, LLC
  RIVER TO RIVER HEART GROUP, LLC
  SAN MIGUEL CLINIC CORP.
  SAN MIGUEL HOSPITAL CORPORATION
  SOUTHERN ILLINOIS MEDICAL CARE ASSOCIATES, LLC
  SPRINGFIELD OREGON HOLDINGS, LLC
  SUMMIT EMERGENCY MEDICINE, LLC
  SUNBURY CLINIC COMPANY, LLC
  SUNBURY HOSPITAL COMPANY, LLC
  THREE RIVERS MEDICAL CLINICS, INC.
  TOOELE CLINIC CORP.
  TOOELE HOSPITAL CORPORATION
  TRIAD OF OREGON, LLC
  WAUKEGAN CLINIC CORP.
  WAUKEGAN HOSPITAL CORPORATION
  WAUKEGAN ILLINOIS HOSPITAL COMPANY, LLC
  WILLIAMSTON CLINIC CORP.
  WILLIAMSTON HBP SERVICES, LLC
  WILLIAMSTON HOSPITAL CORPORATION
  WINDER HMA, LLC

                 [SCHEDULE A TO OMNIBUS ACTION BY WRITTEN CONSENT]
                Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020
Debtor __Quorum Health Corporation, et al.________________                                          Page 135 of
                                                                           Case number (if known)_____________________________________
                                                     145
    Fill in this information to identify the case:
    Debtor name: Quorum Health Corporation, et al ,
    United States Bankruptcy Court for the: District of Delaware
    Case number (If known): ______________                                                                                                                Check if this is an amended
                                                                                                                                                           filing
     Official Form 204
     Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 50 Largest Unsecured Claims and Are
     Not Insiders                                                                           12/15

    A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity
    who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among
    the holders of the 50 largest unsecured claims.
      Name of creditor and complete mailing address,          Name, telephone number, and Nature of the claim (for Indicate if claim is Amount of unsecured claim
                       including zip code                    email address of creditor contact example, trade debts,         contingent,      if the claim is fully unsecured, fill in only unsecured claim amount
                                                                                                      bank loans,          unliquidated, or If claim is partially secured, fill in total claim amount and
                                                                                                 professional services,        disputed       deduction for value of collateral or setoff to calculate unsecured
                                                                                                   and government                             claim
                                                                                                       contracts)                                                         Deduction for
                                                                                                                                                   Total claim, if      value of collateral
                                                                                                                                                 partially secured          or setoff            Unsecured claim
    Wilmington Savings Funds Society
    Attn: Patrick J Healy
                                                                   Patrick J Healy
    Senior Vice President                                                                                  11 625% Senior Notes due
  1                                                                EMAIL - PHealy@wsfsbank com                                                                                               $         421,829,166
    WSFS Bank Center                                                                                      2023
                                                                   PHONE - 302-792-6000
    Wilmington, DE 19801
    United States
    Blue Cross Blue Shield
    Attn: Brenton H Johnson                                        Brenton H Johnson
    Account Executive, Major Accounts                              EMAIL - Brenton_Johnson@BCBST com
  2                                                                                                       Trade Payable                                                                      $          14,531,270
    1 Cameron Hill Circle                                          PHONE - 423-535-6424
    Chattanooga, TN 37402                                          FAX - 423 535 3433
    United States
    Health Trust Workforce Solutions
    Attn: Jeffrey Greenlund                                        Jeffrey Greenlund
    VP of Strategic Accounts                                       EMAIL -
  3                                                                                                       Trade Payable                                                                      $           1,577,278
    1000 Sawgrass Parkway                                          jeffrey greenlund@healthtrustws com
    Sunrise, FL 33323                                              PHONE - 774-289-7517
    United States
    DXC Technology Company
    Attn: Bill Deckelman
                                                                   Bill Deckelman
    Evp, General Counsel & Secy
  4                                                                EMAIL - bill deckelman@dxc com         Trade Payable                                                                      $           1,520,910
    1775 Tysons Blvd
                                                                   PHONE - 703-245-9700
    Tysons, VA 22102
    United States
    Tech Mahindra Limited
    Attn: Asst General Counsel
                                                                   Asst General Counsel
    4965 Preston Park Blvd
  5                                                                EMAIL - connect@techmahindra com       Trade Payable                                                                      $           1,300,000
    Suite 500
                                                                   PHONE - +91-22-2289-5500
    Plano, TX 75093
    United States
    Stryker Orthopaedics
    Attn: Michael Ray
                                                                   Michael Ray
    National Account Manager
  6                                                                EMAIL - Michael Ray@Stryker com        Trade Payable                                                                      $           1,219,872
    325 Corporate Drive
                                                                   PHONE - 615-405-0123
    Mahwah, NJ 07430
    United States
    Owens & Minor
    Attn: Michael Butler                                           Michael Butler
    Vice President, Client Enterprise Owens & Minor                EMAIL - Michael Butler@Owens-
  7                                                                                                       Trade Payable                                                                      $           1,031,757
    3551 Workman Road                                              Minor com
    Knoxville, TN 37921                                            PHONE - 615-202-3832
    United States
    Cerner Corporation
    Attn: Sr Director, Contract Management                         Sr Director, Contract Management
  8 2800 Rockcreek Parkway                                         EMAIL - neal patterson@cerner com      Trade Payable                                                                      $             964,558
    Kansas City, MO 64117                                          PHONE - 816-221-1024
    United States
    Zimmer Us, Inc
    Attn: Jordan Howell                                            Jordan Howell
    National Account Manager                                       EMAIL -
  9                                                                                                       Trade Payable                                                                      $             861,615
    345 E Main Street                                              Jordan Howell@zimmerbiomet com
    Warsaw, IN 46581                                               PHONE - 615-917-4552
    United States
    Athenahealth, Inc
    Attn: Jessica Collins                                          Jessica Collins
    Svp, General Counsel                                           EMAIL - jecollins@athenahealth com
 10                                                                                                       Trade Payable                                                                      $             719,398
    311 Arsenal Street                                             PHONE - 617-402-1000
    Watertown, MA 02472                                            FAX - 607-402-1099
    United States
    Johnson & Johnson Health Care Systems Inc
    Attn: Mike Severance                                           Mike Severance
    National Account Manager                                       EMAIL - mseveran@its jnj com
 11                                                                                                       Trade Payable                                                                      $             692,819
    425 Hoes Lane                                                  PHONE - 615-585-4790
    Piscataway, NJ 08854                                           FAX -
    United States




Official Form 204                                                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                             page 1
               Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020
Debtor __Quorum Health Corporation, et al.________________                                         Page 136 of
                                                                          Case number (if known)_____________________________________
                                                    145
       Name of creditor and complete mailing address,          Name, telephone number, and Nature of the claim (for Indicate if claim is               Amount of unsecured claim
                     including zip code                       email address of creditor contact example, trade debts,    contingent,                   if the claim is fully unsecured, fill in only unsecured claim amount
                                                                                                     bank loans,       unliquidated, or                If claim is partially secured, fill in total claim amount and
                                                                                                professional services,     disputed                    deduction for value of collateral or setoff to calculate unsecured
                                                                                                  and government                                       claim
                                                                                                      contracts)                                                                   Deduction for
                                                                                                                                                            Total claim, if      value of collateral
                                                                                                                                                          partially secured            or setoff           Unsecured claim
    The North Highland Company LLC
    Attn: Vice President
                                                             Vice President
    5105 Maryland Way
 12                                                          EMAIL - news@northhighland com          Trade Payable                                                                                   $             599,480
    Suite 200
                                                             PHONE - 615-370-2790
    Brentwood, TN 37027
    United States
    Abbott Laboratories
    Attn: Duncan Eidt
                                                             Duncan Eidt
    National Account Manager
 13                                                          EMAIL - duncan eidt@abbott com          Trade Payable                                                                                   $             574,585
    3650 Mansell Rd Suite 200
                                                             PHONE - 601-540-5467
    Alpharetta, GA 30022
    United States
    Aramark Corporation
    Attn: Bret Collins
                                                             Bret Collins
    Director, GPO Relationship Manager
 14                                                          EMAIL - collins-bret@armark com         Trade Payable                                                                                   $             557,327
    27020 230th PL SE
                                                             PHONE - 602-300-0006
    Maple Valley, WA 98038
    United States
    Medline Industries Inc
    Attn: Jeff Fair
                                                             Jeff Fair
    VP National Accounts
 15                                                          EMAIL - jfair@medline com               Trade Payable                                                                                   $             426,671
    One Medline Place
                                                             PHONE - 615-504-3930
    Mundelein, IL 60060
    United States
    Global Healthcare Exchange LLC
    Attn: Michael Puckett
                                                             Michael Puckett
    National Account Manager
 16                                                          EMAIL - mpuckett@ghx com                Trade Payable                                                                                   $             387,089
    1315 W Century Drive Suite 100
                                                             PHONE - 615-525-6284
    Louisville, KY 80027
    United States
    Intuitive Surgical Inc
    Attn: Ryan Carolson
                                                             Ryan Carolson
    National Key Customer Director
 17                                                          EMAIL - Ryan Carlson@intusurg com       Trade Payable                                                                                   $             385,424
    1020 Kifer Road
                                                             PHONE - 727-698-5339
    Sunnyvale, CA 94086
    United States
    Creative Alliance Inc
    Attn: Toni Clem
    President                                                Toni Clem
 18 400 W Market St                                          EMAIL - toni clem@scoppechio com        Trade Payable                                                                                   $             384,616
    Suite 1400                                               PHONE - 502-214-2979
    Louisville, KY 40202
    United States
    Sap America Inc
    Attn: Mark Andrew Benton                                 Mark Andrew Benton
    Corporate Counsel                                        EMAIL - info@sap com
 19                                                                                                  Trade Payable                                                                                   $             378,023
    3999 West Chester Pike                                   PHONE - 610-661-1000
    Newtown Square, PA 19073                                 FAX - 610-661-4016
    United States
    Medhost Of Tennessee Inc
    Attn: President & CFO
                                                             President & CFO
    6550 Carothers Parkway
 20                                                          EMAIL - inquiries@medhost com           Trade Payable                                                                                   $             369,488
    Suite 100
                                                             PHONE - 800-383-6278
    Franklin, TN 37067
    United States
    Boston Scientific Corporation
    Attn: Doug Mills
                                                             Doug Mills
    Director National Accounts
 21                                                          EMAIL - douglas mills@bsci com          Trade Payable                                                                                   $             367,476
    100 Boston Scientific Way
                                                             PHONE - 310-971-8294
    Marlborough, MA 01752
    United States
    Strata Decision Technology Holdings LLC
    Attn: Dan Michelson                                      Dan Michelson
    Chief Executive Officer                                  EMAIL - support@stratadecision com
 22                                                                                                  Trade Payable                                                                                   $             346,663
    200 E Randolph Street, 49Th Fl                           PHONE - 312-726-1227
    Chicago, IL 60601-6463                                   FAX - 312-726-2947
    United States
    Staples Inc
    Attn: Ron Howard
                                                             Ron Howard
    National Account Manager
 23                                                          EMAIL - rod howard@staples com          Trade Payable                                                                                   $             328,251
    500 Staples Dr
                                                             PHONE - 678-826-775
    Framingham, MA 01702
    United States
    Health Stream, Inc
    Attn: Sara Stanton
                                                             Sara Stanton
    Regional Client Account Executive
                                                             EMAIL - sara stanton@healthstream com
 24 500 11Th Avenue, North                                                                           Trade Payable                                                                                   $             306,498
                                                             PHONE - 615-970-0453
    Suite 1000
                                                             FAX - 615-301-3200
    Nashville, TN 37203
    United States
    Arthrex Inc
    Attn: Jack Hillebrand
                                                             Jack Hillebrand
    Illinois Territory Manager
 25                                                          EMAIL - jhillebrand@eliteorthollc com   Trade Payable                                                                                   $             305,980
    1370 Creekside Boulevard
                                                             PHONE - 618-670-0280
    Naples, FL 34108
    United States

Official Form 204                                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                            page 2
               Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020
Debtor __Quorum Health Corporation, et al.________________                                         Page 137 of
                                                                          Case number (if known)_____________________________________
                                                    145
       Name of creditor and complete mailing address,              Name, telephone number, and Nature of the claim (for Indicate if claim is               Amount of unsecured claim
                     including zip code                           email address of creditor contact example, trade debts,    contingent,                   if the claim is fully unsecured, fill in only unsecured claim amount
                                                                                                         bank loans,       unliquidated, or                If claim is partially secured, fill in total claim amount and
                                                                                                    professional services,     disputed                    deduction for value of collateral or setoff to calculate unsecured
                                                                                                      and government                                       claim
                                                                                                          contracts)                                                                   Deduction for
                                                                                                                                                                Total claim, if      value of collateral
                                                                                                                                                              partially secured            or setoff           Unsecured claim
    Fisher Health Care
    Attn: Bonnie Burks
                                                                 Bonnie Burks
    Health Systems Executive
 26                                                              EMAIL - bonnie burk@thermofisher com    Trade Payable                                                                                   $             301,951
    11450 Compaq Center Drive West, Suite #570
                                                                 PHONE - 248-978-2067
    Houston, TX 77070
    United States
    Biomet, Inc
    Attn: Jordan Howell                                          Jordan Howell
    National Account Manager                                     EMAIL -
 27                                                                                                      Trade Payable                                                                                   $             293,695
    345 E Main Street                                            Jordan Howell@zimmerbiomet com
    Warsaw, IN 46581                                             PHONE - 615-917-4552
    United States
    National Health Investors Inc
    Attn: D Eric Mendelsohn
                                                                 D Eric Mendelsohn
    President/Ceo
 28                                                              EMAIL - Investorrelations@Nhireit Com   Trade Payable                                                                                   $             291,812
    222 Robert Rose Dr
                                                                 PHONE - 615-890-9100
    Mufreesboro, TN 37129
    United States
    Siemens Healthcare Diagnostics
    Attn: Lynelle Oliver Nordloh                                 Lynelle Oliver Nordloh
    National Account Manager                                     EMAIL - lynelle o nordloh@siemens-
 29                                                                                                      Trade Payable                                                                                   $             289,387
    1881 Princeton Dr                                            healthineers com
    Louisville, KY 40205                                         PHONE - 502-895-4185
    United States
    Spine Wave Inc
    Attn: Terry Brennan                                          Terry Brennan
    Chief Financial Officer                                      EMAIL - Tbrennan@Spinewave Com
 30                                                                                                      Trade Payable                                                                                   $             281,625
    3 Enterprise Dr #210                                         PHONE - 203-712-1810
    Shelton, CT 06484                                            FAX - 203-944-9493
    United States

    MorCare, LLC
    Attn: Beth Brand
                                                                 Beth Brand
    Vice President, Product Management and Customer Experience
 31                                                              EMAIL - Sales@MorCareLLC com            Trade Payable                                                                                   $             264,377
    222 S Riverside Plaza
                                                                 PHONE - 844-344-3723
    Chicago, IL 60606
    United States

    Xanitos, Inc
    Attn: Don Schweer
                                                                 Don Schweer
    National Account Executive
 32                                                              EMAIL - dschweer@xanitos com            Trade Payable                                                                                   $             260,232
    3809 W Chester Pike Suite 210
                                                                 PHONE - 773-703-3150
    Newtown Square, PA 19073
    United States
    Bioventus LLC
                                                                 Anthony D'Adamio
    Attn: Anthony D'Adamio
                                                                 EMAIL -
    Svp & General Counsel
 33                                                              Anthony dadamio@bioventusglobal com     Trade Payable                                                                                   $             248,447
    4721 Emperor Blvd Ste 100
                                                                 PHONE - 800-396-4325
    Durham, NC 27703
                                                                 FAX - 866-832-7284
    United States
    Henry Schein Inc
    Attn: Walter Siegel
                                                                 Walter Siegel
    Svp & General Counsel
 34                                                              EMAIL - Walter Siegel@henryschein com   Trade Payable                                                                                   $             247,630
    135 Duryea Rd
                                                                 PHONE - 631-843-5500
    Melville, NY 11747
    United States
    Medtronic Inc
    Attn: Debra Jones
                                                                 Debra Jones
    National Account Manager
 35                                                              EMAIL - debra l jones@medtronic com     Trade Payable                                                                                   $             241,375
    6743 Southpoint Dr N
                                                                 PHONE - 757-472-9572
    Jacksonville, FL 32216
    United States
    Philips Healthcare
    Attn: Alex Donofrio
                                                                 Alex Donofrio
    National Account Manager
 36                                                              EMAIL - Alex Donofrio@philips com       Trade Payable                                                                                   $             230,241
    222 Jacobs St #3
                                                                 PHONE - 615-427-8898
    Cambridge, MA 02141
    United States
    Bradley Arant Boult Cummings LLP
    Attn: Corby Cochran Anderson
    Partner                                                      Corby Cochran Anderson
    Hearst Tower                                                 EMAIL - canderson@bradley com
 37                                                                                                      Trade Payable                                                                                   $             228,117
    214 North Tryon Street                                       PHONE - 704-338-6000
    Suite 3700                                                   FAX - 704-332-8858
    Charlotte, NC 28202
    United States
    Smith & Nephew plc
    Attn: Jeremy Spencer                                         Jeremy Spencer
    National Account Manager                                     EMAIL - jeremy spencer@smith-
 38                                                                                                      Trade Payable                                                                                   $             218,697
    7135 Goodlett Farms Pkwy                                     nephew com
    Cordova, TN 38016                                            PHONE - 704-562-5862
    United States




Official Form 204                                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                            page 3
               Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020
Debtor __Quorum Health Corporation, et al.________________                                         Page 138 of
                                                                          Case number (if known)_____________________________________
                                                    145
       Name of creditor and complete mailing address,          Name, telephone number, and Nature of the claim (for Indicate if claim is               Amount of unsecured claim
                     including zip code                       email address of creditor contact example, trade debts,    contingent,                   if the claim is fully unsecured, fill in only unsecured claim amount
                                                                                                     bank loans,       unliquidated, or                If claim is partially secured, fill in total claim amount and
                                                                                                professional services,     disputed                    deduction for value of collateral or setoff to calculate unsecured
                                                                                                  and government                                       claim
                                                                                                      contracts)                                                                   Deduction for
                                                                                                                                                            Total claim, if      value of collateral
                                                                                                                                                          partially secured            or setoff           Unsecured claim
    C R Bard, Inc
    Attn: Michael Curtis
                                                             Michael Curtis
    National Account Executive
 39                                                          EMAIL - mike curtis@bd com             Trade Payable                                                                                    $             217,899
    4308 W 66th Street
                                                             PHONE - 913-961-6870
    Prairie Village, KS 66208
    United States
    Cardinal Health, Inc
    Attn: Kevin Dickemper                                    Kevin Dickemper
    National Account Manager                                 EMAIL -
 40                                                                                                 Trade Payable                                                                                    $             217,731
    7000 Cardinal Place                                      Kevin Dickemper@CardinalHealth com
    Dublin, OH 43017                                         PHONE - 618-741-5119
    United States
    Granite City Emergency Medicine Providers, LLC
    Attn: Daniel Doolittle                                   Daniel Doolittle
    Chief Executive Officer                                  EMAIL - info@iephysicians com
 41                                                                                                 Trade Payable                                                                                    $             194,836
    2250 N Illinois Ave                                      PHONE - 618-833-1691
    Carbondale, IL 62901                                     FAX - 618-861-5302
    United States
    Sev Mallory I LLC
    Attn: Wood Caldwell                                      Wood Caldwell
    Principal                                                EMAIL - wcaldwell@southeastventure com
 42                                                                                                 Trade Payable                                                                                    $             187,135
    4011 Armory Oaks Drive                                   PHONE - 615-833-8716
    Nashville, TN 37204                                      FAX - 615-781-0493
    United States
    Comp Health
    Attn: Lisa Payne Grabl
                                                             Lisa Payne Grabl
    President
 43                                                          EMAIL - lisa payne@comphealth com      Trade Payable                                                                                    $             185,071
    7259 S Bingham Jct Blvd
                                                             PHONE - 866-404-9927
    Midvale, UT 84047
    United States
    Covidien
    Attn: Jamie Montgomery                                   Jamie Montgomery
    National Account Manager                                 EMAIL -
 44                                                                                                 Trade Payable                                                                                    $             175,802
    15 Hampshire Street                                      jamie r montgomery@medtronic com
    Mansfield, MA 02048                                      PHONE - 508-212-4825
    United States
    Insight Direct USA, Inc
    Attn: Ken Laglynis Bryanmneck
                                                             Ken Laglynis Bryanmneck
    Chief Financial Officer
 45                                                          EMAIL - Glynis Bryan@Insight Com       Trade Payable                                                                                    $             167,675
    6820 S Harl Ave
                                                             PHONE - 480-333-3390
    Tempe, AZ 85283
    United States
    Healthgrades Operating Company Inc
    Attn: Rob Draughon
                                                             Rob Draughon
    Chief Executive Officer
 46                                                          EMAIL - avimukherjee@healthgrades com Trade Payable                                                                                     $             163,057
    999 18Th Street Suite 600
                                                             PHONE - 303-716-0041
    Denver, CO 80202
    United States
    Hologic
    Attn: Michael Dalton
                                                             Michael Dalton
    National Account Manager
 47                                                          EMAIL - Michael Dalton@hologic com     Trade Payable                                                                                    $             146,103
    250 Campus Drive
                                                             PHONE - 615-691-1925
    Marlborough, MA 01752
    United States
    Gordon Food Service
    Attn: Bryan Vaughn
    National Account Manager                                 Bryan Vaughn
 48 1300 Gezon Parkway SW                                    EMAIL - bryan vaughn@gfs com           Trade Payable                                                                                    $             144,723
    P O Box 1787                                             PHONE - 616-717-7553
    Grand Rapids, MI 49509
    United States
    Gardaworld Security Services
    Attn: Stephan Cretier
                                                             Stephan Cretier
    Chief Financial Officer
 49                                                          EMAIL - gstiebing@whelansecurity com   Trade Payable                                                                                    $             134,439
    1699 S Hanley Road, Suite 350
                                                             PHONE - 314-644-1974
    St Louis, IL 63144
    United States
    Midwest Mowing Inc
                                                             General Counsel
    Attn: General Counsel
                                                             EMAIL -
 50 2450 Owens Ln                                                                                   Trade Payable                                                                                    $             128,849
                                                             Belinda Lewis@midwestmowinginc com
    Brighton, IL 62012
                                                             PHONE - 618-372-4466
    United States




Official Form 204                                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                            page 4
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 139 of
                                     145

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                             )
     In re:                                                  ) Chapter 11
                                                             )
     QUORUM HEALTH CORPORATION, et                           ) Case No. 20-[_______] (___)
     al.,1                                                   )
                                                             ) (Joint Administration Requested)
                                       Debtors.              )
                                                             )

                    CONSOLIDATED CORPORATE OWNERSHIP STATEMENT

              Pursuant to Rule 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, no

 corporate entity directly or indirectly owns 10% or more of any class of Quorum Health

 Corporation’s equity interests as of March 23, 2020.

              Quorum Health Corporation owns 100% of the equity interests or membership interests, as

 applicable, of the following Debtors:

                Ambulance Services of McKenzie, Inc.
                Anna Clinic Corp.
                Anna Hospital Corporation
                Big Bend Hospital Corporation
                Big Spring Hospital Corporation
                Blue Island Illinois Holdings, LLC
                Blue Ridge Georgia Holdings, LLC
                Central Alabama Physician Services, Inc.
                CHS Utah Holdings, LLC
                Clinton Hospital Corporation
                Crossroads Physician Corp.
                Deming Clinic Corporation
                Deming Hospital Corporation
                Deming Nursing Home Company, LLC
                Evanston Clinic Corp.
                Evanston Hospital Corporation
                Fort Payne Clinic Corp.

 1
       The last four digits of Quorum Health Corporation’s tax identification number are 5208. Due to the large number
       of Debtors in these chapter 11 cases, for which the Debtors have requested joint administration, a complete list of
       the Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete
       list of such information may be obtained on the website of the Debtors’ proposed claims and noticing agent at
       https://dm.epiq11.com/Quorum. The location of Quorum Health Corporation’s corporate headquarters and the
       Debtors’ service address is 1573 Mallory Lane, Brentwood, Tennessee 37027.

                                                             1
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 140 of
                                     145

         Fort Payne HBP, LLC
         Fort Payne Hospital Corporation
         Fort Payne RHC Corp.
         Galesburg Hospital Corporation
         Galesburg Professional Services, LLC
         Granite City Clinic Corp.
         Granite City Hospital Corporation
         Granite City Physicians Corp.
         Greenville Clinic Corp.
         Greenville Hospital Corporation
         Haven Clinton Medical Associates, LLC
         Hospital of Louisa, Inc.
         Jackson Hospital Corporation
         Jackson Physician Corp.
         Kentucky River HBP, LLC
         Kentucky River Physician Corporation
         King City Physician Company, LLC
         Knox Clinic Corp.
         Lock Haven Clinic Company, LLC
         Marion Hospital Corporation
         McKenzie Clinic Corp.
         McKenzie Tennessee Hospital Company, LLC
         Memorial Management, Inc.
         National Healthcare of Mt. Vernon, Inc.
         National Imaging of Mt. Vernon, LLC
         Our Healthy Circle
         QHC California Holdings, LLC
         QHCCS, LLC
         Quorum Health Corporation Political Action Committee
         Quorum Health Foundation, Inc.
         Quorum Health Investment Company, LLC
         Red Bud Clinic Corp.
         Red Bud Hospital Corporation
         Red Bud Regional Clinic Company, LLC
         San Miguel Clinic Corp.
         San Miguel Hospital Corporation
         Summit Emergency Medicine, LLC
         Sunbury Clinic Company, LLC
         Sunbury Hospital Company, LLC
         Three Rivers Medical Clinics, Inc.
         Tooele Clinic Corp.
         Tooele Hospital Corporation
         Waukegan Hospital Corporation
         Williamston Clinic Corp.
         Williamston HBP Services, LLC
         Williamston Hospital Corporation
                                            2
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 141 of
                                     145


        Blue Island Illinois Holdings, LLC owns 100% of the membership interests in the

 following Debtors:

            Blue Island Clinic Company, LLC
            Blue Island HBP Medical Group, LLC
            Blue Island Hospital Company, LLC
            QHC Blue Island Urgent Care Holdings, LLC

        Blue Ridge Georgia Holdings, LLC owns 100% of the equity of the following Debtors:

            Blue Ridge Georgia Hospital Company, LLC
            Fannin Regional Orthopaedic Center, Inc.
            Hidden Valley Medical Center, Inc.

        CHS Utah Holdings, LLC owns 100% of the membership interests in Debtor Ambulance

 Services of Tooele, LLC.

        Galesburg Hospital Corporation owns 100% of the outstanding equity of Debtor In-Home

 Medical Equipment Supplies and Services, Inc.

        Granite City Hospital Corporation owns 100% of the equity interests or membership

 interests, as applicable, of the following Debtors:

            Granite City ASC Investment Company, LLC
            Granite City HBP Corp.
            Granite City Illinois Hospital Company, LLC
            Granite City Orthopedic Physicians Company, LLC

        Granite City Illinois Hospital Company, LLC owns 68.097% and Granite City ASC

 Investment Company, LLC owns 0.3422% of the membership interests of Debtor Edwardsville

 Ambulatory Surgery Center, L.L.C. The remaining 31.5608% of membership interests in Debtor

 Edwardsville Ambulatory Surgery Center, L.L.C. are owned by physician investors.

        Memorial Management, Inc. owns 100% of the membership interests in the following

 Debtors:

            Heartland Rural Healthcare, LLC
            National Imaging of Carterville, LLC
                                                   3
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 142 of
                                     145

            River to River Heart Group, LLC
            Southern Illinois Medical Care Associates, LLC

        QHC California Holdings, LLC owns 100% of the equity of the following Debtors:

            Barstow Healthcare Management, Inc.
            Hospital of Barstow, Inc.

        Quorum Health Investment Company, LLC owns 100% of the equity interests or

 membership interests, as applicable, of the following Debtors:

            CSRA Holdings, LLC
            Forrest City Holdings, LLC
            Georgia HMA Physician Management, LLC
            Hamlet H.M.A, LLC
            Hamlet HMA Physician Management, LLC
            Hamlet HMA PPM, LLC
            Mesquite Clinic Management Company, LLC
            MMC of Nevada, LLC
            Monroe HMA, LLC
            Monroe HMA Physician Management, LLC
            Paintsville HMA Physician Management, LLC
            Phillips Clinic Company, LLC
            Phillips Hospital Company, LLC
            QHC ARM Shared Services, LLC
            QHC HIM Shared Services, LLC
            QHG of Massillon, Inc.
            Quorum Health Resources, LLC
            Triad of Oregon, LLC
            Winder HMA, LLC

        CSRA Holdings, LLC owns 100% of the membership interests of the following Debtors:

            Augusta Hospital, LLC
            Augusta Physician Services, LLC

        Forrest City Holdings, LLC owns 100% of the membership interests of the following

 Debtors:

            Ambulance Services of Forrest City, LLC
            Forrest City Arkansas Hospital Company, LLC
            Forrest City Clinic Company, LLC



                                                  4
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 143 of
                                     145

        Monroe HMA Physician Management, LLC owns 100% of the membership interests of

 Debtor Monroe Diagnostic Testing Centers, LLC.

        QHG of Massillon, Inc. owns 100% of the membership interests of the following Debtors:

            Massillon Health System, LLC
            Massillon Holdings, LLC

        Massillon Health System, LLC owns 99% and Massillon Holdings, LLC owns 1% of the

 membership interests of Debtor Massillon Community Health System, LLC.

        Massillon Community Health System, LLC owns 100% of the membership interests of the

 following Debtors:

            DHSC, LLC
            Doctors Hospital Physician Services, LLC
            Massillon Physician Services, LLC

        Quorum Health Resources, LLC owns 100% of the membership interests of the following

 Debtors:

            QHR Development, LLC
            QHR Healthcare Affiliates, LLC
            QHR Intensive Resources, LLC
            QHR International, LLC
            Quorum Purchasing Advantage, LLC
            Quorum Solutions, LLC

        Triad of Oregon, LLC owns 100% of the membership interests of Debtor Springfield

 Oregon Holdings, LLC.

        Winder HMA, LLC owns 100% of the equity interests of Debtor Barrow Health Ventures,

 Inc.

        Quorum Health Investment Company, LLC owns 99% and Triad of Oregon, LLC owns

 1% of the membership interests of Debtor MWMC Holdings, LLC.

        MWMC Holdings, LLC owns 92.24% and OHR Physician Group, P.C. owns 7.76% of the

 membership interests in Debtor McKenzie-Willamette Regional Medical Center Associates, LLC.
                                                5
Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 144 of
                                     145

        McKenzie-Willamette Regional Medical Center Associates, LLC owns 100% of the

 membership interests of Debtor McKenzie Physician Services, LLC.

        Quorum Health Investment Company, LLC owns 97.08% of the membership interests of

 Debtor Paintsville Hospital Company, LLC. The remaining 2.92% of membership interests in

 Debtor Paintsville Hospital Company, LLC are owned by physician investors.

        Red Bud Clinic Corp. owns 100% of the membership interests in Debtor Red Bud

 Physician Group, LLC.

        Red Bud Hospital Corporation owns 100% of the membership interests in Debtor Red Bud

 Illinois Hospital Company, LLC.

        Red Bud Illinois Hospital Company, LLC owns 100% of the membership interests in

 Debtor Monroe County Surgical Center, LLC.

        Waukegan Hospital Corporation owns 100% of the equity interests or membership

 interests, as applicable, of the following Debtors:

           Lindenhurst Illinois Hospital Company, LLC
           OHANI, LLC
           Waukegan Clinic Corp.
           Waukegan Illinois Hospital Company, LLC

        Waukegan Illinois Hospital Company, LLC owns 100% of the membership interests in

 Debtor Lindenhurst Surgery Center, LLC.




                                                   6
     Case 1:18-cv-20394-RNS Document 155 Entered on FLSD Docket 04/20/2020 Page 145 of
                                          145




 Fill in this information to identify the case:

 Debtor name         Quorum Health Corporation

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration     Consolidated List of Creditors Who Have the 50 Largest Unsecured
                                                                             Claims and Are Not Insiders and Consolidated Corporate Ownership
                                                                             Statement

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          04/07/2020                              X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Alfred Lumsdaine
                                                                         Printed name

                                                                         Executive Vice President and Chief Financial Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www bestcase.com                                                                          Best Case Bankruptcy
